EXECUTION VERSION

MERGER AGREEMENT AND PLAN OF REORGANIZATION

THIS MERGER AGREEMENT AND PLAN OF REORGANIZATION (this “Agreement”) is made and
entered as of November 7, 2012, by and among EpiCept Corporation, a Delaware
corporation (“Parent”), Epicept Israel Ltd., an Israeli company in incorporation
(“Acquisition Subsidiary”), which shall be, following incorporation, a wholly
owned subsidiary of Parent, and Immune Pharmaceuticals Ltd., an Israeli company
(the “Company”).

WHEREAS, the Boards of Directors of each of Parent, Acquisition Subsidiary and
the Company have, pursuant to the laws of their respective states of
incorporation, approved this Agreement and the consummation of the transactions
contemplated hereby, including the merger of Acquisition Subsidiary with and
into the Company (the “Merger”); and the Boards of Directors of each of the
Company and Acquisition Subsidiary have declared that this Agreement is
advisable, fair and in the best interests of their respective shareholders and
approved the Merger upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly and mutually acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

Unless the context otherwise requires, the terms defined in this Article I shall
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.

“Acquisition Subsidiary” shall have the meaning set forth in the Preamble.

“Affiliate” means any Person that directly or indirectly controls, is controlled
by, or is under common control with, the indicated Person. For the purpose
hereof the term “control” shall mean the holding of shares in excess of fifty
percent (50%) of the voting securities of a corporate entity.

“Agreement” shall have the meaning assigned to it in the Preamble.

“Amiket Transaction” shall mean a transaction for the sale or regional or global
out-licensing of Amiket.

“Audited Financial Statements Date” shall have the meaning assigned to it in
Section 3.6.

“Business” shall have the meaning assigned to it in Section 3.2.

“Business Day” means any day, other than a Saturday or Sunday, on which the
national banks in New York, New York as a general matter are open for business
for substantially all of their banking functions.

“Certificate of Merger” shall have the meaning assigned to it in Section 2.2.

“Charter Amendments” shall mean the proposed amendments to Parent’s Amended and
Restated Certificate of Incorporation (i) to change the name of Parent to
“Immune Pharmaceuticals Inc.” and (ii) to increase the number of authorized
shares of Parent Common Stock following the Reverse Split, to an amount mutually
agreed upon by Parent and the Company.

“Closing” shall have the meaning assigned to such term in Section 9.1.

“Closing Date” shall have the meaning assigned to such term in Section 9.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning assigned to such term in the Preamble.

“Company Board” means the Board of Directors of the Company.

“Company Founder Shares” means the Founder Shares of the Company, nominal value
NIS 0.10 per share

“Company Shares” means, collectively, all of the issued and outstanding Company
Ordinary Shares, Company Preferred Shares and Company Founder Shares.

“Company Option Plan” shall have the meaning set forth in Section 2.8(a).

“Company Ordinary Shares” means the ordinary shares of the Company, nominal
value NIS 0.10 per share.

“Company Preferred Shares” means the Series A Preferred Shares of the Company,
nominal value NIS 0.10 per share.

“Company Warrants” shall mean all of the Company’s issued and outstanding
warrants and options other than options issued under the Company Option Plan.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

“Eligible Market” means the OTC QX US and NASDAQ STOCKHOLM EXCHANGE.

“Environmental Laws” means any and all Laws relating to pollution or protection
of human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, Laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Ratio” shall have the meaning assigned to that term in Section 2.5(b).

“Excluded Parent Options and Warrants” shall have the meaning assigned to that
term in Section 2.5(b).

“Existing Company Shareholders” means the holders of Company Shares immediately
prior to the Merger Effective Time.

“GAAP” means United States generally accepted accounting principles consistently
applied, as applicable, as in effect from time to time.

“Governmental Authority” means any foreign, federal, national, state or local
judicial, legislative, executive or regulatory body, authority or
instrumentality, including, without limitation, any such United States or
Israeli authorities.

“Governmental Authorization” means any consent, license, registration,
authorization or permit issued, granted, given or otherwise made available by or
under the authority of any Governmental Authority or pursuant to any Law.

“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above.

“Investors” means the investors in the Private Placement.

“Israeli Companies Law” means the Israeli Companies Law, 5759-1999.

“Laws” means any Israeli, federal, national, state, local or foreign statute,
law, ordinance, regulation, rule, code, order or other requirement or rule of
law.

“Lead Investment Bank” shall mean ROTH Capital Partners, LLC.

“Letter of Transmittal” shall have the meaning assigned to it in Section 5.7.

“Libor” shall mean the applicable British Bankers Association Interest
Settlement Rate for one year maturity for US dollars deposits displayed on the
appropriate page of the Reuters screen as published on the first banking day
following any relevant due date for payment under the loan, or if not so
published, then by the Financial Times of London.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and including any
lien or charge arising by Law.

“Losses” means any and all losses, claims, actions, damages, liabilities,
penalties, fines, settlement costs and expenses, including, without limitation,
costs of preparation and reasonable attorneys’ fees.“Market Price” shall have
the meaning assigned to it in Section 2.5(d).

“Material Adverse Effect” means, with respect to any Person, a change (or
effect) in the condition (financial or otherwise), properties, assets,
liabilities, rights, business or results of operations of such Person, which
change (or effect), individually or in the aggregate, could reasonably be
expected to be materially adverse to such condition, properties, assets,
liabilities, rights, business or results of operations.

“Material Permits” means, with respect to any Person, all certificates,
authorizations and permits issued by the appropriate Governmental Authorities
necessary to conduct the business of such Person, the lack of which would have a
Material Adverse Effect.

“Merger” shall have the meaning assigned to it in the Preamble.

“Merger Effective Time” shall have the meaning assigned to it in Section 2.2.

“Merger Shares” shall have the meaning assigned to it in Section 2.5(b).

“MidCap” means MidCap Financial, Inc.

“MidCap Commitment Letter” means the letter dated November 2, 2012 from MidCap
to Parent, a copy of which has been provided to the Company, outlining the terms
of MidCap’s proposed approval of this Agreement, the Merger and the transactions
contemplated herein and its proposed amendment of the terms of the MidCap Loan.

“MidCap Loan” means the current secured loan of MidCap to Parent.

“MidCap Loan Agreement Amendment” means an amendment to the MidCap Loan
substantially on the terms set forth in the MidCap Commitment Letter.

“Parent” shall have the meaning assigned to it in the Preamble.

“Parent Board” means the Board of Directors of Parent.

“Parent Common Stock” shall mean the common stock, par value $0.0001 per share,
of Parent.

“Parent’s Specified Liabilities” as of the Merger Effective Time shall mean the
sum of (i) Parent’s accounts payable, (ii) Parent’s accrued expenses
(iii) commitments with respect thereto and (iv) the outstanding balance of
principal and accrued interest and other fees owed by Parent to MidCap under the
MidCap Loan, less (X) Parent’s cash on hand, and (Y) no more than $600,000 on
account of the legal, accounting, proxy solicitation and investment banking fees
and expenses relating to the transaction contemplated by this Agreement, and any
placement agent fees relating to the Private Placement contemplated by this
Agreement, all as of the Merger Effective Time and calculated according to US
GAAP. Parent’s Specified Liabilities as of the date of the Agreement are as
specified in Exhibit A attached hereto.

“Person” means all natural persons, corporations, business trusts, associations,
unincorporated organizations, limited liability companies, partnerships, joint
ventures and other entities and Governmental Authorities or any department or
agency thereof.

“Private Placement” means the offering of securities by Parent to the Investors
in connection with the Merger and the transactions contemplated herein.

“Private Placement Memorandum” means the offering memorandum to be prepared by
Parent, the Company and the Lead Investment Bank, in connection with the Private
Placement.

“Private Placement Securities” means the securities of Parent to be issued in
the Private Placement.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.

“Reverse Split” means the reverse stock split of the Parent Common Stock in an
amount to be mutually agreed upon by Parent and the Company, to be approved by
Parent’s stockholders and effectuated prior to the Closing.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Surviving Corporation” shall have the meaning assigned to it in Section 2.1.

“Takeover Protections” shall mean any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under an entity’s charter documents or
the laws of its state of incorporation.

“Tax” or “Taxes” means (a) any and all taxes, assessments, customs, duties,
levies, fees, tariffs, imposts, deficiencies and other governmental charges of
any kind whatsoever (including, but not limited to, taxes on or with respect to
net or gross income, franchise, profits, gross receipts, capital, sales, use, ad
valorem, value added, transfer, real property transfer, transfer gains, transfer
taxes, inventory, capital stock, license, payroll, employment, social security,
unemployment, severance, occupation, real or personal property, estimated taxes,
rent, excise, occupancy, recordation, bulk transfer, intangibles, alternative
minimum, doing business, withholding and stamp), together with any interest
thereon, penalties, fines, damages, costs, fees, additions to tax or additional
amounts with respect thereto, imposed by Israel, the United States (federal,
state or local) or any other applicable jurisdiction; (b) any liability for the
payment of any amounts described in clause (a) as a result of being a member of
an affiliated, consolidated, combined, unitary or similar group or as a result
of transferor or successor liability, including, without limitation, by reason
of Section 1.1502-6 of the Treasury Regulations promulgated under the Code; and
(c) any liability for the payments of any amounts as a result of being a party
to any tax sharing agreement or as a result of any express or implied obligation
to indemnify any other Person with respect to the payment of any amounts of the
type described in clause (a) or (b).

“Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns required
to be supplied to a Tax authority relating to Taxes.

“Trading Day” means (a) any day on which the Parent Common Stock is listed or
quoted and traded on the Eligible Market, (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on the Eligible Market, or (c) if trading ceases to occur on the Eligible
Market, any Business Day.

“Trading Market” means any trading market of which the Parent Common Stock is
listed or included for trading, including the Eligible Market.

“Transactions” means the Merger and the other transactions contemplated by or
referenced in this Agreement.

“Transaction Form 8-K” shall have the meaning assigned to it in Section 5.4.

“Transaction Documents” means the Agreement and contracts, documents and
instruments contemplated by or referenced in this Agreement.

ARTICLE II
THE MERGER

Section 2.1 Merger. Subject to the terms and conditions of this Agreement, at
the Merger Effective Time, Acquisition Subsidiary shall be merged with the
Company in accordance with the Israeli Companies Law, the separate legal
existence of Acquisition Subsidiary shall cease, and the Company shall (i) be
the surviving corporation of the Merger (sometimes hereinafter referred to as
the “Surviving Corporation”); (ii) be governed and continue its corporate
existence under the laws of the State of Israel; and (iii) succeed to and assume
all of the rights and the properties and obligations of Acquisition Subsidiary
and the Company in accordance with the Israeli Companies Law. With respect to
references in this Agreement relating to any obligations or duties of the
Company accruing after the Merger Effective Time, the usage of the defined term
“Company” as opposed to “Surviving Corporation” shall not operate to negate any
such obligation or duties.

Section 2.2 Merger Effective Time. The Merger shall become effective on the date
and at the time that the Registrar of Companies of the State of Israel (the
“Companies Registrar”) provides the Surviving Corporation with the certificate
of merger in accordance with Section 323(5) of the Israeli Companies Law (the
“Certificate of Merger”) after receipt from the Company and Acquisition
Subsidiary of the Merger Proposal (as defined below) pursuant to Section 5.9.
The time at which the Merger shall become effective as aforesaid is referred to
hereinafter as the “Merger Effective Time.”

Section 2.3 Articles of Association; Directors and Officers.

(a) Articles of Association. The Company shall amend and restate its Articles of
Association and such amended and restated Articles of Association shall be the
Articles of Association of the Surviving Corporation (the “Company Articles”)
from and after the Merger Effective Time until further amended in accordance
with applicable Law.

(b) Directors and Officers. The directors and officers of the Company
immediately prior to the Merger Effective Time shall be the directors and
officers of the Surviving Corporation, and each shall hold his respective office
or offices from and after the Merger Effective Time until his successor shall
have been elected and shall have qualified in accordance with applicable Law, or
as otherwise provided in the Articles of Association of the Surviving
Corporation.

Section 2.4 Effects of the Merger. The Merger shall have the effects provided
for herein and in the applicable provisions of the Israeli Companies Law.
Without limiting the generality of the foregoing and subject thereto, at the
Merger Effective Time, all of the properties, rights, privileges, powers and
franchises of the Company and Acquisition Subsidiary shall vest in the Surviving
Corporation and all debts, liabilities and duties of the Company and Acquisition
Subsidiary shall become the debts, liabilities and duties of the Surviving
Corporation.

Section 2.5 Manner and Basis of Converting Shares.

(a) Acquisition Subsidiary Ordinary Share Conversion. At the Merger Effective
Time, each ordinary share of Acquisition Subsidiary that shall be outstanding
immediately prior to the Merger Effective Time shall, by virtue of the Merger
and without any action on the part of the holder thereof, be converted into the
right to receive one ordinary share of the Surviving Corporation, so that at the
Merger Effective Time, Parent shall be the holder of all of the issued and
outstanding shares of the Surviving Corporation.

(b) Conversion of Company Shares. At the Merger Effective Time the Company
Shares held by Existing Company Shareholders prior to the Merger Effective Time
shall be converted, on a pro rata basis, into the right to receive such number
of shares of Parent Common Stock, which together with securities of Parent
issued in exchange of the Company Options and the Company Warrants and in
accordance with Section 2.8 and securities of Parent reserved in accordance with
Section 2.8, shall constitute in the aggregate, 77.5% of the issued and
outstanding share capital of the Parent upon the Merger Effective Time,
calculated on a fully-diluted basis immediately after the Merger Effective Time,
except that any shares of Parent Common Stock issuable upon the exercise or
conversion of (i) all outstanding stock options and warrants of Parent with an
exercise or conversion price of $0.60 or more, on a pre-Reverse Split basis (the
“Excluded Parent Options or Warrants”) and (ii) any Private Placement
Securities, shall not be included in such fully-diluted calculations (the
“Adjusted Fully Diluted Parent Capitalization”), subject to the provisions of
Section 2.5(d). Without derogating from the above, it is clarified that any
Private Placement Securities converted into shares of Parent Common Stock
following the date of this Agreement will dilute the Existing Company
Shareholders and the stockholders of Parent on a pro rata basis. Additionally,
the number of shares of Parent Common Stock issuable upon conversion of the
Company Shares and upon the subsequent exercise of the Company Options and the
Company Warrants, will be increased proportionately by 1% for each $400,000 by
which Parent’s Specified Liabilities at the Merger Effective Time exceed
$6,800,000 (provided, however, that if the Closing has not occurred on or prior
to March 31, 2013, the $6,800,000 threshold shall be increased on April 1, 2013
by $400,000, less any gross proceeds received by Parent from the sale in the
Private Placement of equity securities, and shall increase on the first day of
each successive month by an additional $400,000, less the proceeds received by
Parent from the sale of such equity securities during the prior month (the
“Adjustment”). In the event that Parent’s Specified Liabilities at the Closing
exceed $9,000,000 (as increased after March 31, 2013 by an amount equal to
one-half of the Adjustment), the Company shall be entitled to terminate the
Agreement. Any Private Placement Securities converted into shares of Parent
Common Stock following the Closing will dilute the Existing Company Shareholders
and the stockholders of Parent on a pro rata basis. The exact exchange ratio
shall be computed immediately prior to the Merger Effective Time (“Exchange
Ratio”). All of the shares of Parent Common Stock issuable pursuant to this
Section 2.5(b) (other than those issuable upon conversion or exercise of the
Private Placement Securities) are referred to herein collectively as the “Merger
Shares”. The Company shall provide Parent with a schedule seven (7) days prior
to the Closing (subject to any sales during such seven (7) day period, in which
case the Company will provide to Parent an updated schedule), setting forth the
name of each holder of Company Shares entitled to receive Parent Common Stock
and the number of shares of such Parent Common Stock to be received (on a post
Reverse Split basis), and Parent shall be entitled to rely upon such schedule in
issuing the Merger Shares.

(c) Other Securities. Each of the Company Shares held in the treasury of the
Company, if any, each share of any other class of shares of the Company (other
than the Company Shares), if any, any debt or other securities convertible into
or exercisable for the purchase of the Company Shares, if any (subject to the
provisions of Section 2.8), and securities of the Company held by Parent and/or
Acquisition Subsidiary, if any, issued and outstanding immediately prior to the
Merger Effective Time shall be canceled without payment of any consideration
therefor and without any conversion thereof.

(d) Issuance of Additional Merger Shares. Notwithstanding the provisions of
Section 2.5(b), if the Market Price (defined herein) of Parent’s Common Stock
exceeds the exercise price of any Excluded Parent Option or Warrant for a period
of (i) 20 consecutive trading days, or (ii) 30 trading days out of 60 trading
days or (iii) one half of the trading days remaining on the term of any Excluded
Parent Option or Warrant (if the remaining term of such Excluded Parent Option
or Warrant is less than 90 days) or (iv) any Excluded Parent Option or Warrant
is exercised, then such Excluded Parent Option or Warrant (an “In-the-Money
Option or Warrant”) shall be retroactively included in the Adjusted Fully
Diluted Parent Capitalization, and the Exchange Ratio shall be adjusted
accordingly. As a result of such adjustment to the Exchange Ratio, Parent shall
promptly issue and deliver to those Persons who were Existing Company
Shareholders as of the Closing Date, on a pro rata basis, an additional number
of shares of Parent Common Stock as would maintain the same percentage ownership
of the Parent by such Existing Company Shareholders as of the Closing Date, had
such In-the-Money Options or Warrants been included in the Adjusted Fully
Diluted Parent Capitalization at such time. For purposes of this Section 2.5(d),
“Market Price” shall mean the closing price of the Parent Common Stock as quoted
on the OTC QX US, or if subsequently listed on the NASDAQ or the NYSE MKT, on
such markets.

Section 2.6 Surrender and Exchange of Securities. (a) As soon as practicable
after the Merger Effective Time and upon (i) surrender of a certificate or
certificates representing the Company Shares that were outstanding immediately
prior to the Merger Effective Time to Parent (or, in case such certificates
shall be lost, stolen or destroyed, an affidavit of that fact by the holder
thereof) (each a “Certificate”) and (ii) delivery to Parent of an executed
Letter of Transmittal (as described in Section 5.7), Parent shall deliver to the
record holder of the Company Shares surrendering such certificate or
certificates, a certificate or certificates (or evidence of shares in book-entry
form) registered in the name of such shareholder representing the number of
shares of Parent Common Stock to which such holder is entitled under
Section 2.5, including any cash paid in lieu of any fractional shares pursuant
to Section 2.6(c). In the event of a transfer of ownership of Company Shares
that is not registered in the transfer records of the Company, a certificate (or
evidence of shares in book-entry form) representing the proper number of whole
shares of Parent Common Stock may be issued to a Person other than the Person in
whose name the Certificate so surrendered is registered, if, upon delivery by
the holder thereof at the Closing, such Certificate shall be properly endorsed
or shall otherwise be in proper form for transfer and the Person requesting such
issuance shall have paid any transfer and other Taxes required by reason of the
issuance of shares of Parent Common Stock to a Person other than the registered
holder of such Certificate or shall have established to the reasonable
satisfaction of Parent that such Tax either has been paid or is not applicable.
As of the Merger Effective Time, each Company Share issued and outstanding
immediately prior to the Merger Effective Time shall no longer be outstanding
and shall automatically be canceled and retired and until the certificate or
certificates evidencing such shares are surrendered, each certificate that
immediately prior to the Merger Effective Time represented any outstanding
Company Share shall be deemed at and after the Merger Effective Time to
represent only the right to receive upon surrender as aforesaid the
consideration specified in Section 2.5 for the holder thereof.

(b) Transfer Books; No Further Ownership Rights in Company Shares. All shares of
Parent Common Stock issued upon the surrender for exchange of Certificates in
accordance with the terms of this Article II (including any cash paid in lieu of
any fractional shares pursuant to Section 2.6(c)) shall be deemed to have been
issued (and paid) in full satisfaction of all rights pertaining to the Company
Shares previously represented by such Certificates, and at the Merger Effective
Time, the share transfer books of the Company shall be closed and thereafter
there shall be no further registration of transfers on the share transfer books
of the Surviving Corporation of the Company Shares that were outstanding
immediately prior to the Merger Effective Time. From and after the Merger
Effective Time, the holders of Certificates that evidenced ownership of the
Company Shares outstanding immediately prior to the Merger Effective Time shall
cease to have any rights with respect to such shares, except as otherwise
provided for herein or by applicable Law.

(c) No Fractional Shares. No fraction of a share of Parent Common Stock shall be
issued upon the surrender for exchange of a Certificate (or evidence of such
shares in book-entry form), no dividends or other distributions of Parent shall
relate to such fractional share interests and such fractional share interests
will not entitle the owner thereof to vote or to any rights of a stockholder of
Parent. In lieu of such fractional share interests, Parent shall pay to each
holder of a Certificate (upon surrender thereof as provided in this Article II)
an amount in cash equal to the product obtained by multiplying the fractional
share interest to which such holder (after aggregating all shares of Parent
Common Stock into which the Company Shares held at the Merger Effective Time by
such holder are exchangeable) would otherwise be entitled by the closing price
of a share of Parent Common Stock on the OTC QX US on the date immediately
preceding the Closing , adjusted for the Reverse Split (such closing price, as
Reverse Split adjusted, referred to as the “Ratio”).

(d) Lost, Stolen or Destroyed Certificates. If any Certificate shall have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed and, if
required by Parent, the written agreement by such Person to indemnify Parent and
the Surviving Corporation against any claim that may be made against it with
respect to such Certificate, Parent will issue, in exchange for such lost,
stolen or destroyed Certificate, the Merger Shares and cash in lieu of any
fractional shares of Parent Common Stock to which such Person would be entitled
pursuant to Section 2.6(c), in each case pursuant to this Agreement.

(e) No Liability. Notwithstanding any provision of this Agreement to the
contrary, none of the parties hereto or the Surviving Corporation shall be
liable to any Person in respect of any shares of Parent Common Stock (or
dividends or other distributions with respect thereto) or cash in lieu of any
fractional shares of Parent Common Stock, in each case required to be delivered
and delivered to a public official pursuant to any applicable abandoned
property, escheat or similar Law.

(f) Withholding. Notwithstanding any provision of this Agreement to the
contrary, Parent shall be entitled to deduct and withhold from any cash amounts
payable, or shares of Parent Common Stock issuable, pursuant to this Agreement
to any Company shareholder or holder of the Company Options, such amounts or
shares as may be required, under the Israeli Income Tax Ordinance or any other
Tax law, to be deducted and withheld with respect to the issuance of shares of
Parent Common Stock and options. To the extent that amounts are so withheld,
they shall be treated for all purposes of this Agreement as having been paid to
the respective Company shareholder or holder of Company Options. Notwithstanding
the foregoing, Parent shall not so withhold any amounts if a person entitled to
payment under this Agreement (x) is exempt from withholding by virtue of an
Israeli Income Tax Ruling or (y) has provided to Parent a Valid Certificate at
least three (3) Business Days prior to the Closing Date. A “Valid Certificate”
shall be a certificate or ruling issued by the Israeli Tax Authority which is
sufficient to enable Parent to conclude, in its sole discretion, that no
withholding of Israeli Tax is required with respect to the payment to such
shareholder or holder of Company Options. Notwithstanding the foregoing, Parent
shall not be obligated to issue any shares to any Company shareholder or holder
of Company Options unless such person has (1) provided to the Company a Valid
Certificate, (2) is exempt from withholding by virtue of an Israeli Income Tax
Ruling or (3) has paid to the Company the Israeli Tax that should be withheld in
connection with the issuance of Parent Common Stock and grant of options under
this Agreement.

Section 2.7 Parent Common Stock. Parent agrees that it will issue the Merger
Shares into which the Company Shares are converted at the Merger Effective Time
pursuant to Section 2.5 to the respective holder under Section 2.5 and will pay
any cash amount in lieu of any fractional shares as set forth in Section 2.6(c).

Section 2.8 Company Options; Company Warrants.

(a) Before the Closing, the Company Board shall adopt such resolutions or take
such other actions as may be required to effect the following:

(i) adjust the terms of all outstanding options of the Company to purchase
Company Ordinary Shares under the Company’s Share Ownership and Option Plan
(2011) (“Company Options” and “Company Option Plan”), whether vested or
unvested, as necessary to provide that, at the Merger Effective Time, each
Company Option outstanding immediately prior to the Merger Effective Time shall
be assumed and converted into an option to acquire, on the same terms and
conditions as were applicable under the Company Options and the Company Option
Plan, the number of shares of Parent Common Stock (rounded down to the nearest
whole share) determined by multiplying the number of Company Ordinary Shares
subject to the Company Options by the Exchange Ratio (each, as so converted, an
“Assumed Option”), and the exercise price for each Company Option shall be
adjusted by multiplying it by the quotient obtained by dividing (A) 1, by
(B) the Exchange Ratio. The adjusted exercise price will also be converted into
US dollars from New Israeli Shekels (“NIS”), based on the exchange rate on the
date of such conversion; and

(ii) make such other changes to the Company Option Plan as appropriate to give
effect to the Merger and any rulings or tax benefits of Israeli tax authorities
with respect to the Assumed Options, including the Israeli Income Tax Ruling
referred to below.

(b) At the Merger Effective Time, by virtue of the Merger and without the need
of any further corporate action, Parent shall assume the Company Option Plan
with the result that all obligations of the Company under the Company Option
Plan, including with respect to Company Options outstanding at the Merger
Effective Time, shall become the obligations of Parent following the Merger
Effective Time, entitling the holders thereof to the Assumed Options referred to
in Section 2.8(a).

(c) As soon as practicable after the Merger Effective Time, Parent shall deliver
to the holders of Company Options appropriate notices setting forth such
holders’ rights under the Assumed Options subject to the adjustments required
and limitations imposed by Section 2.8(a).

(d) Except as otherwise contemplated by Section 2.8 and except to the extent
required under the respective terms of the Company Options, all restrictions or
limitations on transfer and vesting with respect to Company Options awarded
under the Company Option Plan or any other plan, program or arrangement of the
Company, to the extent that such restrictions or limitations shall not have
already lapsed, shall remain in full force and effect with respect to such
Assumed Options after giving effect to the Merger and any rulings of Israeli tax
authorities as set forth in Section 2.8(a).

(e) Each Company Warrant shall similarly be assumed by Parent and amended and
converted into the right to acquire upon exercise thereof the number of shares
of Parent Common Stock (rounded down to the nearest whole share) determined by
multiplying the number of Company Ordinary Shares issuable upon the exercise of
each Company Warrant by the Exchange Ratio, and the exercise price for each
Company Warrant shall be adjusted by multiplying it by the quotient obtained by
dividing (A) 1, by (B) the Exchange Ratio. The adjusted exercise price will also
be converted into US dollars from NIS, based on the exchange rate on the date of
such conversion.

Section 2.9 Further Assurances. From time to time, from and after the Merger
Effective Time, as and when requested by Parent or its respective successors or
assigns, the proper officers and directors of the Company or Acquisition
Subsidiary (as applicable) in office immediately prior to the Merger Effective
Time shall, for and on behalf and in the name of the Company or Acquisition
Subsidiary (as applicable), execute and deliver all such deeds, bills of sale,
assignments and other instruments and take or cause to be taken such further
actions as Parent or its respective successors or assigns may deem necessary or
desirable in order to confirm or record or otherwise transfer to the Surviving
Corporation title to and possession of all of the properties, rights,
privileges, powers, franchises and immunities of the Company and the Acquisition
Subsidiary or otherwise to carry out fully the provisions and purposes of this
Agreement and the Certificate of Merger.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Parent and Acquisition Subsidiary
that the statements contained in this Article III are true and correct, except
as set forth in the disclosure schedule provided by the Company to Parent and
Acquisition Subsidiary, as of the date hereof (the “Company Disclosure
Schedules”). For purposes of this Article III, the phrase “to the knowledge of
the Company” or any phrase of similar import shall be deemed to refer to the
actual knowledge of the Chief Executive Officer of the Company and founder of
the Company Dr. Daniel Gedeon Teper , as well as any other knowledge which such
persons would have possessed had they made reasonable inquiry of appropriate
officers and employees (whether current or former), agents and affiliates of the
Company with respect to the matter in question.

Section 3.1 Subsidiaries. The Company does not own or control, directly or
indirectly, any interest in any other corporation, partnership, company,
association, limited liability company or other business entity. Except as set
forth on Schedule 3.1 of the Company Disclosure Schedules, the Company is not a
party to, or a participant in, any joint venture, partnership or similar
arrangement, including strategic relationships to develop or promote the
Company’s products and services, which relationships are conducted through
contractual relationships between the Company and third parties, but do not
involve any interest of the Company in any separate legal entities.

Section 3.2 Organization and Qualification. The Company is duly organized and
validly existing under the laws of the State of Israel and has all requisite
corporate power and authority to own, lease and operate its assets and
properties and to carry on its business (the “Business”) as now conducted.
Except as set forth on Schedule 3.2 of the Company Disclosure Schedules, the
Company is duly qualified to transact business under the laws of the State of
Israel and in such other jurisdictions where the character of the properties
owned, leased or operated by it or the nature of the Business makes such
qualification or licensing necessary and has not taken any action or failed to
take any action, which action or failure, as applicable, are reasonably expected
to interfere in any material respect with, preclude or prevent the Company from
carrying on its Business as now conducted. The Company is not in default with
respect to the Company Articles.

Section 3.3 Capitalization.

(a) The registered share capital of the Company as of the date hereof consists
of NIS 10,000,000 divided into: 92,500,000 Ordinary Shares, 3,000,000 Preferred
A Shares and 4,500,000 Founder Shares.

(b) The issued and outstanding Company Shares have been duly authorized and
validly issued, are fully paid, non-assessable, and have been issued in
compliance with the Israeli Securities Law, 1968, other applicable securities
laws, and the rules and regulations promulgated thereunder. The issued and
outstanding share capital of the Company, on a fully diluted basis, including a
true and correct list of the holders (beneficially and of record) of shares or
rights (vested or contingent) to acquire shares in the Company dated as of the
date hereof is as set forth in Schedule 3.3 of the Company Disclosure Schedules.

(c) Except: (i) as set forth in this Agreement and as specified in Schedule 3.3
of the Company Disclosure Schedules; and (ii) as set forth in the Articles, the
Company is not a party or subject to any agreement or understanding with respect
to any security of the Company and there are no outstanding options, warrants,
convertible securities, rights (including registration rights, voting rights,
conversion or preemptive rights and rights of first refusal), or agreements of
any kind for the purchase or acquisition of securities from the Company.

(d) The Company has provided to Parent a true and correct copy of the Company
Option Plan. True and correct copies of all Company Options and Company Warrants
were provided to Parent.

(e) Except as set forth in the Company Articles and as specified in Schedule 3.3
of the Company Disclosure Schedules, the Company is not a party or subject to
any agreement or understanding, and, to the Company’s knowledge, there is no
agreement or understanding between any other persons and/or entities that
affects or relates to the voting or giving of written consents with respect to
any security or the voting by a director or shareholder of the Company.

(f) Except as set forth on Schedule 3.3 of the Company Disclosure Schedules,
there is no share option plan, share purchase, option or other right, or any
agreement or understanding, between the Company and any holder of its securities
(or of any right to obtain a security), or to the Company’s knowledge, any
agreement or understanding between shareholders of the Company that (i) provides
for redemption, acceleration or other changes in the vesting provisions or other
terms of such agreement or understanding, as a result of any merger,
consolidation, sale of shares or assets, change in control or similar
transaction in respect of the Company or (ii) that relates to the acquisition
(including, without limitation, through anti-dilution, conversion, preemptive
(contractual or otherwise) or similar rights), disposition or registration for
the public sale of any securities of the Company. Except as set forth on
Schedule 3.3 of the Company Disclosure Schedules, the Company does not have any
right to purchase or otherwise acquire from any third party (including, without
limitation, employees, officers, directors, consultants and business parties)
shares of the Company or rights to acquire the same.

(g) The options granted by the Company and which are classified by the Company
as issued pursuant to Section 102(b)(2) of the Israeli Income Tax Ordinance
comply in full with all requirements of such Section 102(b)(2), the regulations
promulgated thereunder and all guidance and publications issued by the Israeli
Tax Authority.

Section 3.4 Authorization. Except as set forth on Schedule 3.4 of the Company
Disclosure Schedules, all corporate action on the part of the Company, its
officers and directors necessary for: (i) the due authorization, execution and
delivery of this Agreement; and (ii) the performance of all obligations of the
Company hereunder has been taken as of the date hereof, except as set forth in
Section 5, 6 and 9. All corporate action on the part of the Company’s
shareholders necessary for the due authorization, execution and delivery of this
Agreement and the performance of all obligations of the Company hereunder has
been or will be taken prior to or upon the Closing. The Company has obtained the
written consent of Daniel Teper, Serge Goldner and Jean Kadouche, approving the
Merger and the transactions contemplated by this Agreement, subject to the terms
hereof, and the Company’s decision to pursue the Closing and has provided copies
of such consents to Parent. On or before December 15, 2012, the Company will
obtain the additional consents approving the Merger of those other holders of
Company Shares who hold greater than 50% of each other class of issued and
outstanding Company Shares and will provide copies of such consents to Parent
(the “Additional Consents”). This Agreement has been duly executed by the
Company and, assuming the due authorization, execution and delivery by the other
parties thereto, constitutes and will constitute a valid and legally binding
obligation of the Company, (i) subject, to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws of general
application affecting the enforcement of creditors’ rights generally,
(ii) subject to a court’s discretionary authority with respect to the granting
of specific performance, injunctive relief or other equitable remedies and
(iii) except to the extent the indemnification and contribution provisions, if
any, contained in any such agreement may be limited by Israeli securities laws
or unenforceable as against public policy.

Section 3.5 Compliance with Other Instruments; No Conflict. Except as set forth
in Schedule 3.5 of the Company Disclosure Schedules, the Company is not in
violation or breach of, conflict with, or in default under (with or without the
passage of time or the giving of notice or both) any provision of (a) the
Company Articles or (b) any mortgage, indenture, lease, license or any other
agreement or instrument, judgment, order, writ or decree to which it is a party
or by which it or its properties is bound, or, any statute, rule or regulation
applicable to it or its properties, except, in the case of clause (b) above for
such possible violations, breaches, conflicts or defaults which could not,
individually or in the aggregate, result in a Material Adverse Effect. Except as
set forth in Schedule 3.5 of the Company Disclosure Schedules, the execution,
delivery and performance of this Agreement, and the consummation of the
transactions contemplated hereby will not, to the Company’s knowledge, result in
any such violation, breach, conflict or default or result in the creation of any
Lien upon any assets of the Company or the suspension, revocation, impairment,
forfeiture or nonrenewal of any franchise, permit, license, authorization or
approval applicable to the Company or the Business which individually or in the
aggregate (a) could reasonably be expected to have a Material Adverse Effect on
the Company; or (b) prevent or materially delay the consummation of the
transactions contemplated hereby; or (c) require any consent, approval,
authorization, permit or filing with or notification to any Governmental
Authority other than as set forth in the Conditions to Closing in Section 6
hereof.

Section 3.6 Absence of Changes. Since December 31, 2011, except as disclosed in
Schedule 3.6 of the Company Disclosure Schedules or incident to the transactions
contemplated hereby or in connection with the Merger, (i) there has been no
event, occurrence or development that, individually or in the aggregate, has had
or that could result in a Material Adverse Effect, (ii) the Company has not
incurred any material liabilities or Indebtedness that has had or could result
in a Material Adverse Effect other than (A) trade payables and expenses incurred
in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP, (iii) the Company has not altered its method of
accounting or the identity of its auditors, except as disclosed in its audited
financial statements, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its shareholders, in their capacities
as such, or purchased, redeemed or made any agreements to purchase or redeem any
of its share capital and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to an existing Company
Option Plan. Set forth on Schedule 3.6 of the Company Disclosure Schedules is a
list of all Options issued, including the identity of the persons to whom such
Options were issued and the exercise prices thereof. The Company has not taken
any steps to seek protection pursuant to any bankruptcy law nor does the Company
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact that
would reasonably lead a creditor to do so.

Section 3.7 Absence of Litigation.

(a) There is no action, suit, claim or Proceeding pending, or to the knowledge
of the Company currently threatened, against the Company, and the Company is not
aware of any event or circumstance that may form a basis for any such action,
suit, claim or Proceeding other than those set forth on Schedule 3.7(a) of the
Company Disclosure Schedules that might result, either individually or in the
aggregate, in any Material Adverse Effect. The foregoing includes, to the
Company’s knowledge, actions, suits, claims or Proceedings pending or threatened
against the Company (or any basis therefor known to the Company) involving the
prior employment of any of the Company’s employees, their use in connection with
the Business of any information or techniques allegedly proprietary to any of
their former employers, or their obligations under any agreements with former
employers.

(b) Except as set forth on Schedule 3.7(b) of the Company Disclosure Schedules,
the Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or Governmental Authority that
might, individually or in the aggregate, have a Material Adverse Effect on the
Company.

(c) There is no action, suit, claim or Proceeding by the Company that is
currently pending or that the Company intends to initiate.

(d) There is no action, suit, claim or proceeding pending or, to the knowledge
of the Company, threatened, that questions the validity of this Agreement or the
right of the Company to enter into this Agreement, or to consummate the
transactions contemplated hereby.

Section 3.8 Compliance. The Company, except in each case as could not,
individually or in the aggregate, reasonably be expected to have or result in a
Material Adverse Effect, (i) is not in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company under), nor has the Company
received written notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body or (iii) is
not or has not been in violation of any statute, rule or regulation of any
Governmental Authority.

Section 3.9 Title to Assets. The Company does not own any real property and has
good and marketable title in all personal property owned by the Company that is
material to the Business, in each case free and clear of all Liens, except for
Liens that do not, individually or in the aggregate, have or result in a
Material Adverse Effect. Any real property and facilities held under lease by
the Company are held by the Company under valid, subsisting and enforceable
leases of which the Company is in material compliance.

Section 3.10 Proprietary Rights. Except as disclosed in Schedule 3.10 of the
Company Disclosure Schedules, the Company does not have any knowledge of, and
the Company has not received any notice of, any pending conflicts with or
infringement of the rights of others with respect to any patents, patent
applications, inventions, trademarks, trade names, applications for registration
of trademarks, service marks, service mark applications, copyrights, know-how,
manufacturing processes, formulae, trade secrets, licenses and rights in any
thereof which are material to the Business, as now conducted or as proposed to
be conducted (herein called the “Company Proprietary Rights”). No action, suit,
arbitration or legal, administrative or other Proceeding is pending or, to the
Company’s knowledge, threatened which involves any Company Proprietary Rights.
The Company is not subject to any judgment, order, writ, injunction or decree of
any court or any local, foreign or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, or any
arbitrator, and the Company has not entered into nor is the Company a party to
any contract which restricts or impairs the use of any such Company Proprietary
Rights in a manner which could have a Material Adverse Effect. To the Company’s
knowledge, the Company owns or licenses all the Company Proprietary Rights which
are necessary for the Business as now conducted and as contemplated to be
conducted, and has the right to use such Company Proprietary Rights without
payment to a third party, other than in respect of the licenses disclosed in
Schedule 3.10 of the Company Disclosure Schedules. Except as disclosed in
Schedule 3.10 of the Company Disclosure Schedules, the Company has not granted
or assigned to any other person or entity any right to manufacture, have
manufactured or assemble the products or proposed products or to provide the
services or proposed services of the Company. Except as disclosed in
Schedule 3.10 of the Company Disclosure Schedules, the Company does not have any
obligation to compensate any person for the use of any Company Proprietary
Rights nor has the Company granted to any person any license or other rights to
use in any manner any Company Proprietary Rights of the Company. Except as
disclosed in Schedule 3.10 of the Company Disclosure Schedules, all of the
issued patents included in the Company Proprietary Rights are valid and
enforceable. To the best of the Company’s knowledge, no current or former
employee, consultant or independent contractor of the Company, who was involved
in, or who contributed to, the creation or development of any of the Company
Proprietary Rights owned, in whole or in part, by the Company, has performed
services for or was an employee of the government, university, college, or other
educational institution or research center (each, an “Institution”) during a
period of time during which such employee, consultant or independent contractor
was also performing services for the Company or during the time such employee,
consultant or independent contractor invented, created or developed any of the
Company Proprietary Rights owned, in whole or in part, by the Company. To the
extent the representation in the previous sentence cannot be made with respect
to any Institution, the Company has received a waiver from such Institution of
any claim to the Company Proprietary Rights.

Section 3.11 Insurance. The Company maintains third party liability, fire,
theft, equipment and employee claim insurance and such other customary insurance
policies of types and in amounts as necessary to conduct its Business.

Section 3.12 Permits. Except as set forth on Schedule 3.12 of the Company
Disclosure Schedules, the Company has all Material Permits necessary for the
conduct of the Business as now conducted. The Company is not in material breach
of or default under any of such Material Permits.

Section 3.13 Interested and Related-Party Transactions. Except as set forth in
Schedule 3.13 of the Company Disclosure Schedules, no shareholder, officer or
director of the Company is indebted to the Company, nor is the Company indebted
to (or committed to make loans or extend or guarantee credit of) any of them.
Except as set forth in Schedule 3.13 of the Company Disclosure Schedules, to the
Company’s knowledge, no shareholder, officer or director of the Company (i) has
any direct or indirect interest in any contract to which the Company is a party
or by which it or its properties may be bound or affected, (ii) has any direct
or indirect interest in any entity which transacts business with the Company,
(iii) has a direct or indirect interest in any property, asset or right which is
used by the Company in the conduct of its Business or (iv) owns any asset used
by the Company in connection with its Business.

Section 3.14 Employee Relations.

(a) The Company is not a party to any collective bargaining agreement, nor does
the Company employ any member of a union. The Company believes that its
relations with its employees are good. No executive officer of the Company has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer’s employment with the Company. The Company is in
compliance with all applicable laws and regulations respecting labor, employment
and employment practices and benefits, terms and conditions of employment and
wages and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect on the Company. There are no material complaints or charges
against the Company pending or, to the knowledge of the Company, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment by the Company of any individual.

(b) With respect to employees of the Company who reside or work in Israel (each
an “Israeli Employee”), except as set forth in Schedule 3.14 of the Company
Disclosure Schedules, the Company has complied in all material respects with all
legal requirements relating to employment, wages, severance, hours, benefits,
pensions, the payment of national insurance and the proper withholding and
remission to the proper tax and other authorities of all sums required to be
withheld from Israeli Employees. The Company is not liable for the payment of
any damages, taxes, fines, penalties, or other amounts, however designated, for
failure to comply with any of the foregoing legal requirements.

Section 3.15 Environmental Laws. The Company (i) is in compliance with any and
all Environmental Laws applicable to the Company, (ii) has received all permits,
licenses or other approvals required of the Company under applicable
Environmental Laws to conduct the Business and (iii) is in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company.

Section 3.16 Tax Status. The Company has timely made or filed all material
income and all other tax returns, reports and declarations required by any
taxing authority to which it is subject (unless and only to the extent that the
Company is contesting in good faith such unpaid and unreported taxes and has set
aside on its respective books provisions reasonably adequate for the payment of
all such unpaid and unreported taxes), all such tax returns have been prepared
in compliance with all applicable Laws and all such tax returns are true,
accurate and complete in all respects. The Company has timely paid all taxes and
other governmental assessments and charges, that are material in amount, shown
or determined to be due on such returns, reports and declarations, except those
being contested in good faith, and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. To the knowledge
of the Company, there are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, other than those incurred in
the ordinary course of business and liabilities which are reflected in the
Company Financial Statements. The Company has not executed a waiver with respect
to the statute of limitations relating to the assessment or collection of any
Israeli, foreign, federal, state or local tax. None of the Company’s tax returns
are presently being audited or the subject of any action, suit or Proceeding by
any taxing Governmental Authority, and, to the best of the Company’s knowledge,
no such audit, action, suit or Proceeding is being threatened against the
Company by such taxing Governmental Authority. The Company has made available to
Parent true, correct and complete copies of all Tax Returns with respect to
income taxes filed by or with respect to it with respect to taxable periods
ended on or after September 2010, and has delivered or made available to Parent
all relevant documents and information with respect thereto, including without
limitation work papers, records, examination reports, and statements of
deficiencies assessed against or agreed to by the Company. There are no
outstanding adjustments, deficiencies, additional assessments or refund claims
proposed or outstanding with respect to any Tax or Tax Return of the Company.
The Company is not a party to or bound by any tax sharing or allocation
agreement and has no current or potential contractual obligation to indemnify
any other Person with respect to Taxes.

Section 3.17 [Reserved].

Section 3.18 Manipulation of Price. The Company has not, and, to its knowledge,
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of Parent Common Stock, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any shares of Parent Common Stock or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any shares of Parent Common Stock.

Section 3.19 Material Agreements. A list of all oral and written material
agreements of the Company is set forth on Schedule 3.19 of the Company
Disclosure Schedules, with “material” in this context meaning any agreement of
the Company requiring payment or the performance of services or delivery of
goods having a value of at least $10,000 per year (each a “Material Agreement”).
The Company, to the extent applicable, and to the Company’s knowledge, each
other party thereto, have in all material respects performed all the obligations
required to be performed by them to date (or such non-performing party has
received a valid, enforceable and irrevocable written waiver with respect to its
non-performance), have received no notice of default and are not in default
(with due notice or lapse of time or both) under any Material Agreement. The
Company has no knowledge of any breach or anticipated breach by the other party
to any Material Agreement to which the Company is a party. Except as set forth
on Schedule 3.20 of the Company Disclosure Schedules, the Company has not
received any other grants, incentives and subsidies, or submitted applications
therefor from the government of the State of Israel or any agency thereof, or
from any foreign governmental or administrative agency.

Section 3.20 Office of Chief Scientist; Grants. Except as set forth on
Schedule 3.20 of the Company Disclosure Schedules, the Company has satisfied all
conditions and requirements of the instruments of approval granted to it by the
Office of Chief Scientist of the Israeli Ministry of Industry and Trade (the
“OCS”) and any applicable laws and regulations, including the Law for the
Encouragement of Industrial Research and Development, 1984, with respect to any
research and development grants given to it by such office, except to the extent
that noncompliance with the foregoing, individually or in the aggregate, would
not result in a Material Adverse Effect and would not prevent or delay the
consummation of the transactions contemplated hereby. All information supplied
by the Company with respect to such applications was true, correct and complete
in all material respects when supplied to the appropriate authorities.

Section 3.21 Disclosure. All disclosures provided by the Company to Parent and
Acquisition Subsidiary regarding the Company, the Business and the transactions
contemplated hereby, including the Company Disclosure Schedules, are true and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading as of the date hereof.

Section 3.22 Consents. Except as set forth in Schedule 3.22 of the Company
Disclosure Schedules, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Government Authority, or any other Person, is required in connection with the
execution and delivery of, and the consummation of the transactions contemplated
by, this Agreement, except any filing required any applicable securities laws or
regulations or as set forth herein.

Section 3.23 Broker’s and other Fees. The Company has not incurred, nor will it
incur, directly or indirectly, any liability for brokerage or finders fees or
agent’s commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.

Section 3.24 Application of Takeover Protections. Except as described in
Schedule 3.24 of the Company Disclosure Schedules, to the knowledge of the
Company, there are no Takeover Protections that are or could become applicable
to the Company as a result of the Company, Parent and Acquisition Subsidiary
fulfilling their obligations or exercising their rights under the Transaction
Documents.

Section 3.25 Financial Statements.

(a) The Company has agreed to use its best efforts to deliver to Parent on or
before January 31, 2013, copies of: the balance sheets of the Company and the
statements of operations, and changes in shareholders’ equity and cash flows and
the unaudited balance sheets of the Company and the unaudited statements of
operations, and shareholders’ equity and cash flows, in each case, through
September 30, 2012, required for the proxy statement or Registration Statement
on Form S-4 (collectively, the “Company Financial Statements”). The Company
Financial Statements (including the related notes) will be prepared in
accordance with GAAP during the periods involved (except as may be indicated
therein or in the notes thereto), and will present fairly the consolidated
financial position of the Company as of the respective dates set forth therein,
and the consolidated results of the Company’s operations and its cash flows for
the respective periods set forth therein in accordance with GAAP (subject, in
case of any unaudited interim financial statements, to normal year-end
adjustments).

(b) The books and records of the Company are being maintained in material
compliance with applicable legal and accounting requirements.

Section 3.26 Foreign Corrupt Practices. Neither the Company nor any director,
officer, agent, employee or other Person acting on behalf of the Company has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

Section 3.27 OFAC. The Company (i) is not a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) does not engage in any dealings or transactions prohibited
by Section 2 of such executive order, or is otherwise associated with any such
Person in any manner violative of Section 2 of such executive order or (iii) is
not a Person on the list of Specially Designated Nationals and Blocked Persons
or subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.

Section 3.28 Patriot Act. Assuming the foregoing were applicable to the Company,
the Company would be in compliance, in all material respects, with the
(i) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT
AND ACQUISITION SUBSIDIARY

Each of Parent and Acquisition Subsidiary represents and warrants to the Company
that the statements contained in this Article IV are true and correct, except as
set forth in the disclosure schedule provided by Parent and Acquisition
Subsidiary to the Company, as of the date hereof (the “Parent Disclosure
Schedules”). For purposes of this Article IV, the phrase “to the knowledge of
Parent and Acquisition Subsidiary” or any phrase of similar import shall be
deemed to refer to the actual knowledge of the executive officers of Parent and
Acquisition Subsidiary, as well as any other knowledge which such executive
officers would have possessed had they made reasonable inquiry of appropriate
officers and employees (whether current or former), agents and affiliates of
Parent with respect to the matter in question. Any representations and
warranties by or relating to Acquisition Subsidiary shall be deemed to be
effective as of the date of the ratification notice it provides to the Company
pursuant to the provisions of Section 6.3(d)(iv) hereof.

Section 4.1 Subsidiaries. Except as set forth in the SEC Reports (defined
herein) or on Schedule 4.1 of the Parent Disclosure Schedules and except for
Parent’s 100% interest in Acquisition Subsidiary, neither Parent nor Acquisition
Subsidiary owns or controls, directly or indirectly, any interest in any other
corporation, partnership, company, association, limited liability company or
other business entity. Except as set forth in the SEC Reports or on Schedule 4.1
of the Parent Disclosure Schedules, neither Parent nor Acquisition Subsidiary is
a party to, or a participant in, any joint venture, partnership or similar
arrangement, including strategic relationships to develop or promote Parent’s
and/or Acquisition Subsidiary’s products and services, which relationships are
conducted through contractual relationships between Parent or Acquisition
Subsidiary and third parties, but do not involve any interest of Parent or
Acquisition Subsidiary in any separate legal entities. Acquisition Subsidiary is
a direct, wholly owned subsidiary of Parent, was formed solely for the purpose
of engaging in the transactions contemplated by this Agreement, has engaged in
no other business activities and has conducted its operations only as
contemplated by this Agreement.

Section 4.2 Organization, Good Standing and Qualification. Parent is a
corporation duly organized and validly existing and in good standing under the
laws of the State of Delaware and has all corporate power and authority to carry
on its business as now conducted. Acquisition Subsidiary is a corporation duly
organized and validly existing under the laws of the State of Israel and has all
requisite corporate power and authority to carry on its business as now
conducted. Each of Parent and Acquisition Subsidiary is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to be so qualified could have a Material Adverse Effect on Parent and/or
Acquisition Subsidiary. Parent is not in default with respect to its Amended and
Restated Certificate of Incorporation (as may be amended or supplemented from
time to time, the “Parent Articles”). Acquisition Subsidiary is not in default
with respect to its Articles of Association (as may be amended or supplemented
from time to time, the “Sub Articles”). Complete and correct copies of the
Parent Articles and Sub Articles were provided to Company.

Section 4.3 Authorization. The Agreement has been duly approved by the board of
the directors of the Acquisition Subsidiary and the shareholders of the
Acquisition Subsidiary and has been duly approved by the board of directors of
the Parent. Except for the approval of the Reverse Split and the Charter
Amendments by the stockholders of Parent, all other corporate action on the part
of each of Parent and Acquisition Subsidiary, its officers and directors
necessary for the (i) due authorization, execution and delivery of this
Agreement and (ii) performance of all obligations of Parent and/or Acquisition
Subsidiary hereunder has been taken as of the date hereof. All corporate action
on the part of the stockholders of each of Parent and Acquisition Subsidiary
necessary for the (i) due authorization, execution and delivery of this
Agreement and (ii) performance of all obligations of Parent and/or Acquisition
Subsidiary hereunder has been taken or will be taken prior to the Closing. This
Agreement has been duly executed by each of Parent and Acquisition Subsidiary
and, assuming the due authorization, execution and delivery by the other parties
thereto, constitutes and will constitute a valid and legally binding obligation
of both Parent and Acquisition Subsidiary, (i) subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws of
general application affecting the enforcement of creditors’ rights generally,
(ii) subject to a court’s discretionary authority with respect to the granting
of specific performance, injunctive relief or other equitable remedies and
(iii) except to the extent the indemnification and contribution provisions, if
any, contained in any such agreement may be limited by Israeli or United States
securities laws or unenforceable as against public policy.

Section 4.3A Compliance with Other Instruments; No Conflict. Except as set forth
in Schedule 4.3A of the Parent Disclosure Schedules, neither Parent nor
Acquisition Subsidiary is in violation or breach of, conflict with, or in
default under (with or without the passage of time or the giving of notice or
both) any provision of (a) the Parent Articles or Acquisition Subsidiary
Articles, as applicable, or (b) any mortgage, indenture, lease, license or any
other agreement or instrument, judgment, order, writ or decree to which it is a
party or by which it or its properties is bound, or, any statute, rule or
regulation applicable to it or its properties, except, in the case of clause
(b) above for such possible violations, breaches, conflicts or defaults which
could not, individually or in the aggregate, result in a Material Adverse
Effect. Except as set forth in Schedule 4.3A of the Parent Disclosure Schedules,
the execution, delivery and performance of this Agreement, and the consummation
of the transactions contemplated hereby will not, to either Parent’s or
Acquisition Subsidiary’s knowledge, result in any such violation, breach,
conflict or default or result in the creation of any Lien upon any assets of
Parent and/or Acquisition Subsidiary or the suspension, revocation, impairment,
forfeiture or nonrenewal of any franchise, permit, license, authorization or
approval applicable to Parent, Acquisition Subsidiary or any of their respective
businesses which individually or in the aggregate (a) could reasonably be
expected to have a Material Adverse Effect on the Parent and/or Acquisition
Subsidiary; (b) prevent or materially delay the consummation of the transactions
contemplated hereby; or (c) require any consent, approval, authorization, permit
or filing with or notification to any Governmental Authority other than as set
forth in the Conditions to Closing in Section 6 hereof.

Section 4.4 Authorized Securities. The Merger Shares shall be duly authorized
and, when issued in accordance with this Agreement, will be duly and validly
issued, fully paid and non-assessable, free and clear of all Liens and shall not
be subject to preemptive or similar rights of stockholders. The Assumed Options
and any warrants or options issued by Parent in exchange for the Company
Warrants shall be duly issued and authorized when issued in accordance with this
Agreement and any share of Parent Common Stock issued upon the exercise thereof
according to the terms thereof will be duly and validly issued, fully paid and
non-assessable, free and clear of all Liens and shall not be subject to
preemptive or similar rights of stockholders.

Section 4.5 Capitalization. The authorized share capital of Parent and
Acquisition Subsidiary is as set forth on Schedule 4.5 of the Parent Disclosure
Schedules.

Section 4.5A Valid Issuance.

(a) The issued and outstanding capital stock of Parent have been duly authorized
and issued, are fully paid and non-assessable, and have been issued in
compliance with applicable securities laws. The issued and outstanding capital
stock of Parent, on a fully diluted basis, is as set forth in Schedule 4.5A(a)
of the Parent Disclosure Schedules, and a true and correct list of the record
holders of shares or rights (vested or contingent) to acquire shares in Parent
will be provided to the Company within ten days from the date hereof. All issued
and outstanding share capital of Acquisition Subsidiary has been duly authorized
and issued, is fully paid and non-assessable, and has been issued in compliance
with Israeli securities laws. All issued and outstanding share capital of
Acquisition Subsidiary, on a fully diluted basis, is held by Parent immediately
prior to the Closing. As of the Closing and at the Company’s election, Parent
either will assume the Company Option Plan or modify its existing stock option
plan to accommodate any tax or regulatory issues affecting employees of or
consultants to the Company who reside in Israel, and Parent will, prior to the
Closing, reserve sufficient number of shares of Parent Common Stock available
for issuance upon the exercise of the Assumed Options, any warrants or options
issued in exchange for the Company Warrants or as otherwise undertaken by Parent
to be issued following the Closing.

(b) Except: (i) as set forth in this Agreement and as specified in
Schedule 4.5A(b) of the Parent Disclosure Schedules; and (ii) as set forth in
the Parent Articles, the Parent is not a party or subject to any agreement or
understanding with respect to any security of the Parent and there are no
outstanding options, warrants, convertible securities, rights (including
registration rights, voting rights, conversion or preemptive rights and rights
of first refusal), or agreements of any kind for the purchase or acquisition of
securities from the Parent.

(c) Parent has provided to the Company a true and correct copy of the Parent
Option Plan. True and correct copies of all Parent Options and Parent Warrants
were provided to the Company.

(d) Except as set forth in the Parent Articles and as specified in
Schedule 4.5A(d) of the Parent Disclosure Schedules, the Parent is not a party
or subject to any agreement or understanding, and, to the Parent’s knowledge,
there is no agreement or understanding between any other persons and/or entities
that affects or relates to the voting or giving of written consents with respect
to any security or the voting by a director or shareholder of the Parent.

(e) Except as set forth on Schedule 4.5A(e) of the Parent Disclosure Schedules,
there is no share option plan, share purchase, option or other right, or any
agreement or understanding, between the Parent and any holder of its securities
(or of any right to obtain a security), or to the Parent’s knowledge, any
agreement or understanding between stockholder of the Parent that (i) provides
for redemption, acceleration or other changes in the vesting provisions or other
terms of such agreement or understanding, as a result of any merger,
consolidation, sale of shares or assets, change in control or similar
transaction in respect of the Parent or (ii) that relates to the acquisition
(including, without limitation, through anti-dilution, conversion, preemptive
(contractual or otherwise) or similar rights), disposition or registration for
the public sale of any securities of the Parent. Except as set forth on
Schedule 4.5A(e) of the Parent Disclosure Schedules, the Parent does not have
any right to purchase or otherwise acquire from any third party (including,
without limitation, employees, officers, directors, consultants and business
parties) securities of the Parent or rights to acquire the same.

Section 4.6 SEC Reports; Financial Statements. Parent has duly filed all reports
required to be filed by it under the Exchange Act, including pursuant to
Sections 13(a) or 15(d) thereof, for the two years preceding the date hereof
(the foregoing materials (together with any materials filed by Parent under the
Exchange Act, whether or not required) being collectively referred to herein as
the “SEC Reports”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of Parent
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of Parent as of
and for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. Except as set forth on Schedule 4.6 of the Parent
Disclosure Schedules, all material agreements to which Parent or Acquisition
Subsidiary is a party or to which the property or assets of Parent or the
Acquisition Subsidiary are subject are included as part of or specifically
identified in the SEC Reports.

Section 4.7 Absence of Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports or in Schedule 4.7 of the Parent Disclosure Schedules or
incident to the transactions contemplated hereby or in connection with the
Merger, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that could result in a Material
Adverse Effect on Parent, (ii) Parent has not incurred any material liabilities
or Indebtedness that has had or could result in a Material Adverse Effect other
than (A) trade payables and expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Parent’s financial statements pursuant to GAAP, (iii) Parent has not
altered its method of accounting or the identity of its auditors, except as
disclosed in its SEC Reports, (iv) Parent has not declared or made any dividend
or distribution of cash or other property to its stockholders, in their
capacities as such, or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) Parent has not issued any equity
securities to any officer, director or affiliate except pursuant to Parent
Option Plan. Set forth in Schedule 4.7 of the Parent Disclosure Schedules is a
list of all Parent’s options issued and currently outstanding, including the
identity of the persons to whom such options were issued and the exercise prices
thereof. Parent has not taken any steps to seek protection pursuant to any
bankruptcy law nor does Parent have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact that would reasonably lead a creditor to do so.

Section 4.8 Absence of Litigation.

(a) There is no action, suit, claim or proceeding pending, or to the knowledge
of Parent currently threatened, against Parent and/or Acquisition Subsidiary,
and Parent is not aware of any event or circumstance that may form a basis for
any such action, suit, claim, Proceeding, other than those set forth on
Schedule 4.8(a) of the Parent Disclosure Schedules. The foregoing includes, to
Parent and/or Acquisition Subsidiary’s knowledge, actions, suits, claims or
proceedings pending or threatened against Parent and/or Acquisition Subsidiary
(or any basis therefor known to Parent and/or Acquisition Subsidiary) involving
the prior employment of any of Parent’s and/or Acquisition Subsidiary’s
employees, their use in connection with the Business of any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with former employers. There are no material
complaints or charges against the Parent pending or, to the knowledge of the
Parent, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment by the Parent of any individual.

(b) To Parent’s and/or Acquisition Subsidiary’s knowledge, neither Parent nor
Acquisition Subsidiary is party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or Governmental Authority other than
those set forth on Schedule 4.8(b) of Parent Disclosure Schedules.

(c) There is no action, suit, claim or proceeding by Parent and/or Acquisition
Subsidiary that is currently pending or that Parent and/or Acquisition
Subsidiary intends to initiate.

(d) To Parent’s and/or Acquisition Subsidiary’s knowledge, there is no action,
suit, claim or proceeding pending or, to the knowledge of Parent and/or
Acquisition Subsidiary, threatened, that questions the validity of this
Agreement or the right of Parent and/or Acquisition Subsidiary to enter into
this Agreement, or to consummate the transactions contemplated hereby.

Section 4.8A Compliance. Except as disclosed on Schedule 4.8A, neither Parent
nor Acquisition Subsidiary, except in each case as could not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company under), nor has Parent and/or Acquisition
Subsidiary received written notice of a claim that it is in default under or
that it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body
or (iii) is or has not been in violation of any statute, rule or regulation of
any Governmental Authority. Parent is in compliance with all applicable
requirements of Sarbanes-Oxley Act of 2002 and applicable rules and regulations
promulgated by the SEC thereunder, except where such noncompliance would not
have, individually or in the aggregate, a Material Adverse Effect on Parent.

Section 4.9 Title to AssetsSection 4.10 . Except as disclosed on Schedule 4.9 of
the Parent Disclosure Schedule, each of Parent and Acquisition Subsidiary has
good and marketable title in all personal property owned by either Parent and/or
Acquisition Subsidiary that is material to the business, in each case free and
clear of all Liens, except for Liens that do not, individually or in the
aggregate, have or result in a Material Adverse Effect. Except as disclosed on
Schedule 4.9 of the Parent Disclosure Schedule, any real property and facilities
held under lease by the either Parent and/or Acquisition Subsidiary are held by
the Parent and/or Acquisition Subsidiary (as applicable) under valid, subsisting
and enforceable leases of which Parent and/or Acquisition Subsidiary (as
applicable) is in material compliance As of the date hereof, other than as
specifically disclosed in the SEC Reports and those liabilities related to this
Agreement set forth on Schedule 4.9 of the Parent Disclosure Schedules, neither
Parent nor Acquisition Subsidiary has any direct or indirect liability,
indebtedness or obligation (including without limitation, known or unknown,
absolute or contingent, liquidated or unliquidated or due or to become due).

Section 4.10 Proprietary Rights. The Parent and/or Acquisition Subsidiary does
not have any knowledge of, and the neither Parent nor Acquisition Subsidiary has
received any notice of, any pending conflicts with or infringement of the rights
of others with respect to any patents, patent applications, inventions,
trademarks, trade names, applications for registration of trademarks, service
marks, service mark applications, copyrights, know-how, manufacturing processes,
formulae, trade secrets, licenses and rights in any thereof which are material
to the Business, as now conducted or as proposed to be conducted (herein called
the “Parent Proprietary Rights”). No action, suit, arbitration or legal,
administrative or other Proceeding is pending or, to Parent’s and/or Acquisition
Subsidiary’s knowledge, threatened which involves any Parent Proprietary Rights.
Neither Parent nor Acquisition Subsidiary is subject to any judgment, order,
writ, injunction or decree of any court or any local, foreign or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, or any arbitrator, and the Neither Parent nor Acquisition
Subsidiary has entered into or is a party to any contract which restricts or
impairs the use of any such Parent Proprietary Rights in a manner which could
have a Material Adverse Effect. To Parent’s and/or Acquisition Subsidiary’s
knowledge, Parent owns or licenses all Parent Proprietary Rights which are
necessary for the business as now conducted and as contemplated to be conducted,
and has the right to use such Parent Proprietary Rights without payment to a
third party, other than in respect of the licenses disclosed in Schedule 4.10 of
Parent Disclosure Schedules. Except as disclosed in Schedule 4.10 of Parent
Disclosure Schedules, neither Parent nor Acquisition Subsidiary has granted or
assigned to any other person or entity any right to manufacture, have
manufactured or assemble the products or proposed products or to provide the
services or proposed services of the Parent. Except as disclosed in
Schedule 4.10 of Parent Disclosure Schedules, neither Parent nor Acquisition
Subsidiary has any obligation to compensate any person for the use of any Parent
Proprietary Rights nor has the Parent or Acquisition Subsidiary granted to any
person any license or other rights to use in any manner any Parent Proprietary
Rights. Except as disclosed in Schedule 4.10 of Parent Disclosure Schedules, all
of the issued patents included in the Parent Proprietary Rights are valid and
enforceable.

Section 4.11 Application of Takeover Protections. Except as described in
Schedule 4.11 of the Parent Disclosure Schedules, there are no Takeover
Protections that are or could become applicable to Parent or the Acquisition
Subsidiary as a result of the Company, Parent and Acquisition Subsidiary
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of Parent’s issuance of
the Merger Shares or any other warrant or option as specified in this Agreement.

Section 4.12 Disclosure. All disclosure provided by Parent and Acquisition
Subsidiary to the Company regarding Parent and Acquisition Subsidiary, their
respective businesses and the transactions contemplated hereby, including the
Schedules to this Agreement, furnished by or on the behalf of Parent and
Acquisition Subsidiary are true and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading as of the date hereof.
To Parent’s and Acquisition Subsidiary’s knowledge, no event or circumstance has
occurred or information exists with respect to Parent or Acquisition Subsidiary
or their respective business, properties, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by Parent but which has not been so publicly announced or
disclosed. Parent and Acquisition Subsidiary acknowledge and agree that the
Company has not made nor will make any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in the Transaction Documents.

Section 4.13 Manipulation of Price. Neither Parent nor Acquisition Subsidiary
has, and to their knowledge no one acting on their behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of Parent or to
facilitate the sale or resale of any of Parent Common Stock, (ii) sold, bid for,
purchased or paid any compensation for soliciting purchases of, any of Parent
Common Stock or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of Parent.

Section 4.14 Material Agreements. A list of the oral and written material
agreements of each of Parent and Acquisition Subsidiary is set forth on
Schedule 4.14 of the Parent Disclosure Schedules (each a “Parent Material
Agreement”). Except as disclosed on Schedule 4.14 of the Parent Disclosure
Schedules, each of Parent and Acquisition Subsidiary, to the extent applicable,
and to Parent’s and/or Acquisition Subsidiary’s knowledge, each other party
thereto, have in all material respects performed all the obligations required to
be performed by them to date (or such non-performing party has received a valid,
enforceable and irrevocable written waiver with respect to its non-performance),
have received no notice of default and are not in default (with due notice or
lapse of time or both) under any Parent Material Agreement. Neither Parent nor
Acquisition Subsidiary has knowledge of any breach or anticipated breach by the
other party to any Parent Material Agreement to which the either Parent or
Acquisition Subsidiary is a party

Section 4.15 Foreign Corrupt Practices. Neither Parent nor Acquisition
Subsidiary nor any director, officer, agent, employee or other Person acting on
behalf of Parent or Acquisition Subsidiary has, in the course of its actions
for, or on behalf of, Parent and Acquisition Subsidiary (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity, (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds, (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

Section 4.16 OFAC. Neither Parent nor Acquisition Subsidiary (i) is a Person
whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such Person in any manner violative of Section 2
of such executive order or (iii) is a Person on the list of Specially Designated
Nationals and Blocked Persons or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

Section 4.17 Patriot Act. To the extent applicable, each of Parent and
Acquisition Subsidiary is in compliance, in all material respects, with the
(i) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

Section 4.18 Employee Relations. Neither Parent nor Acquisition Subsidiary is a
party to any collective bargaining agreement or employs any member of a union.
Parent and Acquisition Subsidiary believe that its relations with its employees
are good. No executive officer of Parent and/or Acquisition Subsidiary has
notified either Parent and/or Acquisition Subsidiary that such officer intends
to leave or otherwise terminate such officer’s employment with the either Parent
and/or Acquisition Subsidiary (as applicable). Parent and Acquisition Subsidiary
were and are in compliance with all applicable laws and regulations respecting
labor, employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect on Parent and/or Acquisition Subsidiary. There are
no material complaints or charges against Parent or Acquisition Subsidiary
pending or, to the knowledge of Parent or Acquisition Subsidiary, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment by Parent or Acquisition Subsidiary of any individual. Prior to the
Closing, Parent will deliver a notice of termination of employment or engagement
to each of the individuals listed in Schedule 4.18 of the Parent Disclosure
Schedules.

Section 4.19 Environmental Laws. Parent and Acquisition Subsidiary (i) are in
compliance with any and all Environmental Laws, (ii) have received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct their respective businesses and (iii) are in compliance with all
terms and conditions of any such permit, license or approval where, in each of
the foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect on Parent.

Section 4.20 Tax Status. Each of Parent and Acquisition Subsidiary has timely
made or filed all material income and all other tax returns, reports and
declarations required by any taxing authority to which it is subject (unless and
only to the extent that Parent and/or Acquisition Subsidiary is contesting in
good faith such unpaid and unreported taxes and has set aside on its respective
books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) all such tax returns have been prepared in compliance with all
applicable Laws and all such tax returns are true, accurate and complete in all
respects. Each of Parent and Acquisition Subsidiary has timely paid all material
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, and has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, other than in the ordinary course of business and
liabilities which are reflected in the Parent’s and/or Acquisition Subsidiary’s
Financial Statements. Neither Parent nor Acquisition Subsidiary has executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any Israeli, foreign, federal, state or local tax. None of
Parent’s and/or Acquisition Subsidiary’s tax returns are presently being audited
or the subject of any action, suit or Proceeding by any taxing Governmental
Authority, and, to the best of Parent’s and/or Acquisition Subsidiary’s
knowledge, no such audit, action, suit or Proceeding is being threatened against
Parent and/or Acquisition Subsidiary by such taxing Governmental Authority. Each
of Parent and Acquisition Subsidiary has made available to the Company true,
correct and complete copies of all Tax Returns with respect to income taxes
filed by or with respect to it with respect to taxable periods ended on or after
December 31, 2011, and has delivered or made available to the Company all
relevant documents and information with respect thereto, including without
limitation work papers, records, examination reports, and statements of
deficiencies assessed against or agreed to by the Parent and/or Acquisition
Subsidiary. There are no outstanding adjustments, deficiencies, additional
assessments or refund claims proposed or outstanding with respect to any Tax or
Tax Return of either Parent or Acquisition Subsidiary. Neither Parent nor
Acquisition Subsidiary is a party to nor is it bound by any tax sharing or
allocation agreement and has no current or potential contractual obligation to
indemnify any other Person with respect to Taxes.

Section 4.21 No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to Parent and Acquisition Subsidiary or their
respective businesses, properties, prospects, operations or financial condition,
that would be required to be disclosed by Parent under applicable securities
laws, on a registration statement on Form S-1, or similar forms, filed with the
SEC relating to an issuance and sale by Parent of Parent Common Stock or this
Agreement and the transactions contemplated hereby and which has not been
publicly announced.

Section 4.22 Consents. Except as set forth in Schedule 4.22 of the Parent
Disclosure Schedules, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Governmental Authority, or any other Person, is required in connection with the
execution and delivery of, and the consummation of the transactions contemplated
by this Agreement, except any filing required any applicable securities laws or
regulations or as set forth herein.

Section 4.23 Broker’s and other Fees. Except as set forth in Schedule 4.23,
neither Parent nor Acquisition Subsidiary has incurred, or will incur, directly
or indirectly, any liability for brokerage or finders fees or agent’s
commissions or any similar charges in connection with this Agreement or any
transaction contemplated hereby.

Section 4.24 Insurance. Each of Parent and Acquisition Subsidiary maintains
third party liability, fire, theft, equipment and employee claim insurance and
such other customary insurance policies of types and in amounts as necessary to
conduct its business.

Section 4.25 Permits. Except as set forth on Schedule 4.25 of Parent Disclosure
Schedules, each of Parent and Acquisition Subsidiary has all Material Permits
necessary for the conduct of the business as now conducted. Neither Parent nor
Acquisition Subsidiary is in material breach of or default under any of such
Material Permits.

ARTICLE V
ADDITIONAL AGREEMENTS

Section 5.1 Publicity. Until the Merger Effective Time, no party shall issue any
press release or public announcement pertaining to the Merger that has not been
agreed upon in advance by Parent and the Company, except as Parent reasonably
determines to be necessary in order to comply with the rules of the SEC or of
the principal trading exchange or market for Parent Common Stock and with the
performance of its obligations under Section 5.10A and as the Company reasonably
determines to be necessary in order to comply with its obligations under
Section 5.9; provided, however, that to the maximum extent practicable, Parent
and the Company shall give prior notice thereof to the other, as applicable, and
consult with each other regarding the same. Notwithstanding the foregoing, the
parties shall issue a joint press release upon the execution and delivery of
this Agreement and the Closing.

Section 5.2 Tax Returns; Cooperation. From and after the Closing, the Company,
on the one hand, and Parent, on the other, will cooperate with each other and
provide such information as the other party may require in order to file any
return to determine Tax liability or a right to a Tax refund or to conduct a Tax
audit or other Tax Proceeding. Such cooperation shall include making employees
available on a mutually convenient basis to explain any documents or information
provided hereunder or otherwise as required in the conduct of any audit or other
proceeding. In addition, each of the parties shall use all commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, as
soon as reasonably practicable, the Merger and the other Transactions
contemplated by this Agreement.

Section 5.3 Tax Free Exchange. Each of Parent and the Company shall use its
respective reasonable efforts to cause the Merger to qualify as a tax free
exchange of the Merger Shares under the Code. For purposes of the foregoing,
this Agreement shall constitute a plan of reorganization.

Section 5.4 Transaction Form 8-K; Other Filings. As promptly as practicable (but
in no event, with respect to filing, later than the date required under
applicable Law), Parent and the Company will work together to prepare and file a
current report on Form 8-K (the “Transaction Form 8-K”) and any filings required
to be filed by it under the Exchange Act, the Securities Act or any other
Federal, foreign or blue sky, Israeli, Swedish securities laws or related Laws
relating to the execution of this Agreement and the consummation of the
Transactions, as well as under the stock exchange or trading system on which
shares of Parent Common Stock are listed or quoted and such other governmental
agencies as may require the filing of such other filings.

Section 5.5 Notices from Governmental Agencies. Subject to applicable Laws
relating to the exchange of information, each party will promptly furnish to the
other Parties copies of written communications (and memoranda setting forth the
substance of all oral communications) received by such party, or any of their
respective subsidiaries, affiliates or associates (as such terms are defined in
Rule 12b-2 under the Exchange Act as in effect on the date hereof), from, or
delivered by any of the foregoing to, any Governmental Authority relating to or
in respect of the transactions contemplated under this Agreement.

Section 5.6 Parent Directors and Officers.

(a) Directors. Immediately following the Merger Effective Time, Parent and the
Parent Board shall take all necessary actions to ensure that the Parent Board
shall consist of the directors of the Company as of the Merger Effective Time,
plus Mr. Robert Cook as member of the Parent Board, as determined by Parent and
the Company, subject to any limitations imposed by applicable law or the rules
of the Eligible Market.

(b) Officers. Immediately following the Merger Effective Time, the officers of
Parent shall consist of those individuals appointed by the Parent Board.

(c) Employees. Immediately following the Merger Effective Time, Parent and the
Parent Board shall take all necessary actions to ensure that Mr. Robert Cook is
retained as CFO and Mr. Stephane Allard is retained as Chief Medical Officer or
such equivalent role.

Section 5.7 Letters of Transmittal.

A reasonable amount of time prior to the Merger Effective Time, Parent shall
provide to each Existing Company Shareholder a letter of transmittal (“Letter of
Transmittal”) which shall contain additional representations, warranties and
covenants of such shareholder as to the following matters: (a) such shareholder
has full right, power and authority to deliver such Company Shares and Letter of
Transmittal; (b) the delivery of such Company Shares will not violate or be in
conflict with, result in a breach of or constitute a default under, any
indenture, loan or credit agreement, deed of trust, mortgage, security agreement
or other agreement or instrument to which such shareholder is bound or affected;
(c) such shareholder has good, valid and marketable title to all Company Shares
indicated in such Letter of Transmittal and that such shareholder is not
affected by any voting trust, agreement or arrangement affecting the voting
rights of such Shares; (d) such shareholder is acquiring the Parent Common Stock
for investment purposes and not with a view to selling or otherwise distributing
such Parent Common Stock in violation of the Securities Act or the securities
Laws of any state, subject to any limitations imposed by the Israeli Tax Ruling;
(e) such shareholder has had an opportunity to ask and receive answers to any
questions such shareholder may have had concerning the terms and conditions of
the Merger and Parent Common Stock and has obtained any additional information
that such shareholder has requested; and (f) such shareholder acknowledges that
the stock certificates evidencing the shares of Parent Common Stock to be issued
to such shareholder shall bear a restrictive legend customarily used in
connection with restricted securities within the meaning of Rule 144 under the
Securities Act. The Merger Shares shall be issued to such shareholder, only upon
delivery to Parent (or an agent of Parent) of (x) certificates acceptable to
Parent and its transfer agent evidencing ownership thereof as contemplated by
Section 2.6(a) (or affidavit of lost certificate acceptable to Parent and its
transfer agent) and (y) the Letter of Transmittal containing the
representations, warranties and covenants contemplated by this Section 5.7.

Section 5.8 Net liabilities. Parent will use best efforts to reduce outstanding
payables, liabilities, commitments and contingent liabilities. In the event that
Parent’s Specified Liabilities at Closing exceed $9,000,000, as increased after
March 31, 2013 by an amount equal to one-half of the Adjustment, the Company
shall be entitled to terminate the Agreement.

Section 5.9 Merger Proposal.

(a) As promptly as practicable (i) the Company and Acquisition Subsidiary shall
cause a merger proposal (in the Hebrew language) (the “Merger Proposal”) to be
executed in accordance with Section 316 of the Israeli Companies Law, (ii) each
of the Company and Acquisition Subsidiary shall convene a shareholders’ meeting
(the “Company General Meeting” and “Acquisition Subsidiary General Meeting”),
and (iii) each of the Company and Acquisition Subsidiary shall deliver the
Merger Proposal to the Companies Registrar. The Company and Acquisition
Subsidiary shall cause a copy of the Merger Proposal to be delivered to each of
their secured creditors, if any, no later than three days after the date on
which the Merger Proposal is delivered to the Companies Registrar and shall
promptly inform their non-secured creditors of the Merger Proposal and its
contents in accordance with Section 318 of the Israeli Companies Law and the
regulations promulgated thereunder. Promptly after the Company and Acquisition
Subsidiary shall have complied with the preceding sentence but in any event no
more than three days following the date on which such notice was sent to the
creditors, the Company and Acquisition Subsidiary shall inform the Companies
Registrar, in accordance with Section 317(b) of the Companies Law, that notice
was given to their creditors under Section 318 of the Israeli Companies Law and
the regulations promulgated thereunder.

(b) Notice to creditors pursuant to Section 318 shall be provided as set forth
below and each of the Company and, if applicable, Acquisition Subsidiary shall
publish a notice to its creditors, stating that a Merger Proposal was submitted
to the Companies Registrar and that the creditors may review the Merger Proposal
at the Companies Registrar, the Company’s registered offices or at such other
locations as Company shall determine, in (A) two daily Hebrew newspapers, on the
day that the Merger Proposal is submitted to the Companies Registrar and (B) a
popular newspaper in any foreign jurisdiction, no later than three Business Days
following the day on which the Merger Proposal was submitted to the Companies
Registrar if the Company or Acquisition Subsidiary, as applicable, has any
Material Creditor in such jurisdiction. For the purpose hereof “Material
Creditor” means any creditor to which the Company or the Acquisition Subsidiary,
as applicable, is indebted in an amount equal to the higher of NIS100,000 or an
amount equal to 15% or more of the equity of the Company or the Acquisition
Subsidiary, as applicable, or as such term is otherwise defined in the
regulations promulgated under the Israeli Companies Law.

(c) Within four Business Days from the date of submitting the Merger Proposal to
the Companies Registrar, the Company and Acquisition Subsidiary, as applicable,
shall send a notice by registered mail to all of the Material Creditors that
each is aware of, in which it shall state that a Merger Proposal was submitted
to the Companies Registrar and that the creditors may review the Merger Proposal
at such additional locations, if such locations were determined in the notice
referred to in Section 5.9(b).

Section 5.10 General Meetings.

(a) Promptly after the execution and delivery of this Agreement, the Company
shall take all action necessary under all applicable legal requirements to
convene, give notice of and hold a Company General Meeting to vote on the
proposal to approve the Merger, this Agreement and the transactions contemplated
hereby. In the event that Parent, or any “affiliate” thereof (as such term is
defined in the Israeli Companies Law), shall cast any votes in respect of the
Merger, Parent shall, prior to such vote, disclose to Company its interest or
its affiliates respective interests in such shares so voted and any votes by
such shares shall not be counted with respect to such Company General Meeting.
Required under applicable law The Company may adjourn or postpone the Company
General Meeting if, as of the time for which the Company General Meeting is
originally scheduled there are insufficient Company Shares represented (either
in person or by proxy) to constitute a quorum necessary to conduct the business
of the Company General Meeting. Without derogating from Section 6.3 below, the
Board of Directors of the Company shall note to the Company’s shareholders its
approval and recommendation for approval by the shareholders of the Company of
this Agreement and the consummation of the transactions contemplated hereby,
including the Merger and the Board of Director’s declaration that this Agreement
is advisable, fair and in the best interests of their respective shareholders
and approved the Merger upon the terms and conditions set forth in this
Agreement.

(b) Parent (as the sole shareholder of Acquisition Subsidiary) shall approve the
Merger at an Acquisition Subsidiary General Meeting.

(c) Each of the Company and Acquisition Subsidiary shall (in accordance with
Section 317(b) of the Israeli Companies Law and the regulations thereunder)
inform the Companies Registrar of the decision of the respective General
Meetings with respect to the Merger within three days following the adoption of
the respective resolution but in any event not later than 50 days following the
delivery of the Merger Proposal to Companies Registrar.

Section 5.10A Parent Stockholders Meeting. Promptly after the date of this
Agreement, Parent shall call a special meeting of its stockholders to consider
and vote upon the approval of the Reverse Split and the Charter Amendments in
accordance with the Parent Articles and By-Laws and applicable Delaware law.
Parent shall recommend to its stockholders the approval of the Reverse Split and
the Charter Amendments and any other matters necessary to complete the Merger
and shall use its best efforts to solicit and obtain the requisite vote of
approval. In connection therewith, Parent shall promptly prepare and
disseminate, subject to the Company’s review and approval, preliminary and
definitive proxy materials in accordance with the applicable provisions of the
Exchange Act and the rules and regulations promulgated thereunder. Parent shall
promptly retain a proxy solicitor reasonably satisfactory to the Company to
solicit proxies from the stockholders of Parent in favor of the matters being
voted upon at the Parent Stockholders Meeting, which proxy solicitor shall
continue to solicit proxies at Parent’s expense until the termination of this
Agreement or the completion of the Parent Stockholders Meeting and any
adjournments thereof, whichever is earlier. At the Company’s election, to be
made in a timely manner so as not to delay the filing of the proxy statement,
the proxy statement shall be included in a Registration Statement on Form S-4
filed under the Securities Act of 1933, as amended (the “Securities Act”).

Section 5.11 Notification. Either party shall give prompt notice to the other
party upon becoming aware that any representation or warranty made by it
contained in this Agreement has become untrue or inaccurate in any material
respect, or of any failure of such party to comply with or satisfy in any
material respect any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement. Each party to this Agreement shall
promptly inform the other parties of any communication to or from the Israeli
Restrictive Trade Practices Commissioner, the OCS, the Israel Securities
Authority, the Companies Registrar or any other Governmental Authority regarding
the Merger or any of the other Transactions contemplated by this Agreement.

Section 5.12 Israeli Approvals.

(a) Government Filings. Each party to this Agreement shall use all commercially
reasonable efforts to deliver and file, as promptly as practicable after the
date of this Agreement, each notice, report or other document required to be
delivered by such party to or filed by such party with any Israeli Governmental
Authority with respect to the Merger. Without limiting the generality of the
foregoing:

(i) the Company and Acquisition Subsidiary shall file the relevant documents
with the Israeli Companies Registrar in order to obtain the Certificate of
Merger in accordance with the terms of Section 2.2; and

(ii) the Company shall use all reasonable efforts to obtain, as promptly as
practicable after the date of this Agreement, any other consents that may be
required in connection with the Merger, including without limitation, those
listed on Schedule 3.22 of the Company Disclosure Schedules and
including approval of the OCS. In this connection, if required, Parent shall
provide to the OCS any information reasonably requested by such authorities and
shall, without limitation of the foregoing, execute an undertaking in customary
form in which Parent undertakes to comply with the OCS laws and regulations and
confirm to the OCS that the Company shall continue after the Merger Effective
Time to operate in a manner consistent with its previous undertakings to the
OCS.

(b) Israeli Income Tax Ruling. The parties acknowledge that the Company has
caused its Israeli counsel, advisors and accountants to prepare and file with
the Israeli Income Tax Commissioner an application for a ruling: (i) deferring
any obligation to pay capital gains tax on the exchange of the Company Shares in
the Merger subject to the restrictions imposed on the Existing Company
Shareholders and the Parent pursuant to Section 103(k) or 104(h) of the Israeli
Tax Ordinance (provided, however, that any ruling under Section 103(k) cannot
impose any restrictions on the transferability by the holders thereof of any
shares of Parent Common Stock or other securities of Parent issued and
outstanding immediately prior to the Closing), and (ii) confirming that the
conversion of the Company Options into the Assumed Options will not result in a
requirement for an immediate Israeli tax payment and that the Israeli taxation
will be deferred until the exercise of the warrants or options issued in
exchange of the Company Options and Company Warrants, or in the event of Assumed
Options which are part of a “Section 102 Plan,” until the actual sale of the
shares of Parent Common Stock by the option holders (the “Israeli Income Tax
Ruling”). The Company shall use reasonable efforts to promptly take, or cause to
be taken, all action and to do, or cause to be done, all things necessary,
proper or advisable under applicable Law to obtain the Israeli Income Tax
Rulings.

Section 5.13 Indemnification and D&O Insurance.

(a) Indemnification of Parent, Acquisition Subsidiary and Company directors and
officers. From and after the Closing, Parent will, or will cause the Surviving
Corporation to, fulfill and honor in all respects the obligations of Parent,
Acquisition Subsidiary and Company pursuant to any indemnification agreements
between Parent, Acquisition Subsidiary or Company and its directors and officers
in effect immediately prior to the Merger Effective Time and any indemnification
provisions under the Parent Articles or Company Articles to the maximum extent
permitted by law. The Parent Articles and the Articles of Association of the
Surviving Corporation will contain provisions with respect to exculpation and
indemnification that are at least as favorable to the D&O Indemnified Parties
(defined below) as those contained in the Parent Articles or Company Articles,
which provisions will not be amended, repealed or otherwise modified in any
manner that would adversely affect the rights thereunder of individuals who,
immediately prior to the Merger Effective Time, were directors, officers,
employees or agents of Parent, Acquisition Subsidiary or the Company, unless
such modification is required by Law.

(b) D&O Insurance. Parent will, or will cause the Surviving Corporation to,
purchase, for each person who is now, or has been at any time prior to the date
hereof, or who becomes prior to the Closing, a director or officer of Parent,
Acquisition Subsidiary or the Company (the “D&O Indemnified Parties”), an
insurance policy, with an effective date as of the Closing, which maintains in
effect for six years from the Closing the current directors’ and officers’
liability insurance policies maintained by Parent or a substitute policy with
coverage on customary terms and conditions for companies similar to Parent, upon
which Parent and the Company shall mutually agree in writing within 30 days from
the date hereof (provided that Parent may substitute therefor policies of at
least the same coverage containing terms and conditions that are not materially
less favorable) with respect to matters occurring prior to the Closing, or
provides tail coverage with respect thereto.

(c) Existing Rights. The provisions of this Section 5.13 are intended to be in
addition to the rights otherwise available to the current and former officers
and directors of Parent, Acquisition Subsidiary and the Company by Law, charter,
bylaw or agreement, and shall operate for the benefit of, and shall be
enforceable by, each of the D&O Indemnified Parties, their heirs and their
representatives.

(d) Successors. In the event Parent or the Surviving Corporation or any of their
respective successors or assigns (i) consolidates with or merges into any other
Person and shall not be the continuing or surviving corporation or entity of
such consolidation or merger, or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in each such case, proper
provision shall be made so that the successors and assigns of Parent or the
Surviving Corporation, as the case may be, shall succeed to the obligations set
forth in this Section 5.13. Parent shall cause the Surviving Corporation to
perform all of the obligations of the Parent and the Surviving Corporation under
this Section 5.13.

Section 5.14 Conduct of Business. During the period from the date of this
Agreement to the Merger Effective Time, each of Parent and the Company shall:

(i) conduct its business only in the ordinary course and consistent with prudent
and prior business practice, except for transactions permitted hereunder, or
with the prior written consent of the other party, which consent will not be
unreasonably withheld; and

(ii) confer on a reasonable basis with each other regarding operational matters
and other matters related to the Merger.

Section 5.15 Prohibited Actions Pending Closing. Except as provided in this
Agreement, during the period from the date of this Agreement to the Merger
Effective Time, neither the Company nor Parent shall, without the prior written
consent of the other Party:

(i) amend or otherwise change their respective Articles of Association or
Articles of Incorporation, as the case may be, or other governing documents;

(ii) other than the Reverse Split or as a result of the exercise or conversion
of outstanding stock options, warrants or shares of preferred stock, declare,
set aside, make or pay any dividend or other distribution to their respective
shareholders, or redeem, purchase or otherwise acquire, directly or indirectly,
any of their capital stock, or authorize or effect any reverse stock split,
split-up or any recapitalization or make any changes in the amount of their
authorized or issued capital stock;

(iii) other than the AmiKet Transaction by Parent and under terms acceptable to
the Company, sell, license or otherwise dispose of, or agree to sell, license or
dispose of, any of their respective assets or properties, other than any assets
or properties where such sale, license or disposition occurs or is to occur in
the ordinary course of their respective business consistent with past practice;

(iv) take any action or omit to take any action for the purpose of preventing,
delaying or impeding the consummation of the Merger or the other transactions
contemplated hereby; or

(v) other than in connection with the Private Placement or in connection with
the delivery of a fairness opinion to Parent’s Board of Directors, pay any
finders or investment bankers’ fees in connection with the transactions
contemplated by this Agreement.

Section 5.16. Further Assurances. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use reasonable efforts to take,
or cause to be taken, all action and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to satisfy
the conditions to Closing and to consummate and make effective the transactions
contemplated by this Agreement, including, without limitation, using reasonable
efforts to lift or rescind any injunction or restraining order or other order
adversely affecting the ability of the parties to consummate the transactions
contemplated by this Agreement and using reasonable efforts to prevent the
breach of any representation, warranty, covenant or agreement of such party
contained or referred to in this Agreement and to promptly remedy the same. In
case at any time after the Merger Effective Time any further action is necessary
or desirable to carry out the purposes of this Agreement, the proper officers
and directors of each party to this Agreement shall take all such necessary
action. Nothing in this Section 5.16 shall be construed to require any party to
participate in any threatened or actual legal, administrative or other
proceedings (other than proceedings, actions or investigations to which it is a
party or subject or threatened to be made a party or subject) in connection with
consummation of the transactions contemplated by this Agreement unless such
party shall consent in advance and in writing to such participation and the
other party agrees to reimburse and indemnify such party for and against any and
all costs and damages related thereto.

Section 5.17 Initial Listing Application. After the execution of this Agreement,
Parent shall use its best efforts, to the extent allowed under the rules of each
Eligible Market, to prepare all filings and other documents necessary to be
filed with each Eligible Market in connection with the initial listing
application for the inclusion of the Parent Common Stock on each Eligible
Market, conduct ongoing negotiations with each Eligible Market with the
participation of the Company and its counsel with respect to such listing and
perform all acts requested by each Eligible Market to the satisfaction of the
Company and its counsel.

Section 5.18 Financial Statements.

(a) The parties shall have initiated or maintained a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
parties shall disclose to the parties’ respective outside auditors (A) all
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which are reasonably likely to
adversely affect such party’s ability to record, process, summarize and report
financial data and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in each of the Parent
and the Company’s internal controls over financial reporting.

(b) The Company shall use its best efforts to deliver the Company Financial
Statements to Parent by January 31, 2013. Company acknowledges that Parent
cannot file the preliminary proxy materials referred to in Section 5.10A hereof
with the SEC until the Company Financial Statements have been made available to
Parent.

(c) In connection with Parent’s preparation of the preliminary and definitive
proxy materials referred to in Section 5.10A, Parent and the Company, subject to
Company’s control, review and approval on all information relating to the
Company, the Surviving Corporation and Israeli Law requirements, shall cooperate
in the preparation of any pro forma financial information required by the
Exchange Act for inclusion therein, as well as required by the Securities Act
for inclusion in the Private Placement Memorandum in connection with the Private
Placement and by applicable Israeli law for inclusion in the Merger Proposal.

Section 5.19 Private Placement. Parent and Company shall commence the Private
Placement promptly after the execution of this Agreement and, led by the Lead
Investment Bank and subject to the Company’s control, will prepare the Private
Placement Memorandum. Any funds raised in the Private Placement will dilute the
Existing Company Shareholders and the stockholders of Parent on a pro rata basis
since the securities issued in the Private Placement will be converted into
shares of Parent Common Stock immediately following the Closing. The use of
proceeds of the Private Placement shall be in accordance with a budget to be
approved by the board of Parent immediately following the Closing.

Section 5.20 Access to Parent and Acquisition Subsidiary. Parent shall afford to
the Company and its officers, directors, agents and counsel access at times and
upon conditions reasonably convenient to Parent and make available all
properties, books, records, contracts and documents of Parent and Acquisition
Subsidiary, and an opportunity to make such investigations as they shall
reasonably desire to make of Parent and Acquisition Subsidiary; and Parent shall
furnish or cause to be furnished to the Company and its authorized
representatives all such information with respect to the business and affairs of
Parent and Acquisition Subsidiary as the Company and its authorized
representatives may request and make the officers, directors, employees,
auditors and counsel of Parent and Acquisition Subsidiary available for
consultation and permit access to other third parties reasonably requested for
verification of any information so obtained.

Section 5.21 Access to the Company. The Company shall afford to Parent and its
officers, directors, agents and counsel access at times and upon conditions
reasonably convenient to the Company and make available all properties, books,
records, contracts and documents of the Company, and an opportunity to make such
investigations as it shall reasonably desire to make of the Company; and the
Company shall furnish or cause to be furnished to Parent and its authorized
representatives all such information with respect to the business and affairs of
the Company as Parent and its authorized representatives may request and make
the officers, directors, employees, auditors and counsel of the Company
available for consultation and permit access to other third parties reasonably
requested for verification of any information so obtained.

Section 5.22 Loans by either Parent or Company. Funds raised by either Company
or Parent through one or more closings under the Private Placement prior to the
Closing, shall dilute the Existing Company Shareholders and the stockholders of
Parent in accordance with the Ratio. The Company and Parent will negotiate the
terms on which Parent or Company, respectively, will advance a portion of the
proceeds thereof to the other party to fund its operations and transaction costs
prior to the Closing by a loan mechanism bearing interest at Libor plus 3%.

Section 5.23 Securities Law Matters. The parties agree to cooperate with each
other in registering the issuance of the Merger Shares to the holders of Company
Shares or qualifying the issue of the Merger Shares to the holders of Company
Shares under Section 4(2) and/or Regulation S and/or Regulation D, in each case,
under the Securities Act and in complying with all state and other securities
laws in respect thereto (including the laws of the State of Israel), and in
connection therewith, to assist in the preparation of any offering materials to
be delivered by Parent to the shareholders of the Company. Neither party, nor
any of its agents is or shall be authorized to act on the other party’s behalf
with respect to any aspect of the transactions contemplated by this Agreement or
make any solicitations of or representations to any of the shareholders of the
other party on its behalf. Neither this Agreement nor any other by either party
shall be deemed an offer with respect to the Merger Shares or any other
securities of either party.

Section 5.24 Listing. Parent and the Company will use their respective best
efforts following the Closing to satisfy either the NASDAQ or the NYSE MKT
general listing requirements, and will commence and coordinate preparation of
the relevant listing application materials prior to the Closing.

Section 5.25 Registration Obligations. The Parent shall file a Registration
Statement on From S-4 in connection with the Parent’s proxy statement or a
resale registration on Form S-1 immediately upon the Closing for the
registration of the shares of Parent Common Stock being received pursuant to the
Merger by holders of Company Shares, the form and timing of such registration
statement to be determined in the sole discretion of the Company by notice
provided to the Parent prior to the filing of the proxy statement with the SEC
and in a timely manner so as not to delay the filing of such proxy statement.

Section 5.27 MidCap Loan. Parent and the Company shall negotiate with MidCap the
terms of the MidCap Loan Agreement in accordance with the provisions of the
MidCap Commitment Letter.

ARTICLE VI
CONDITIONS OF PARTIES’ OBLIGATIONS

Section 6.1 Conditions Precedent to Each Party’s Obligation to Effect the
Merger. The respective obligations of each party to effect the Merger shall be
subject to the fulfillment or satisfaction, prior to or on the Closing Date, of
the following conditions:

(a) Shareholder Approval; Board Approval. The Merger shall have been duly
approved by (i) the requisite vote of the outstanding Company Shares entitled to
vote thereon in accordance with Israeli law (the “Company Shareholder
Approval”); and (ii) the Company Board according to Section 6.3. The Reverse
Split and the Charter Amendments shall have been approved by the requisite vote
of the outstanding shares of capital stock of Parent entitled to vote thereon.

(b) No Material Adverse Change. No event shall have occurred which would have a
Material Adverse Effect on either of the Company or Parent.

(c) Governmental Authorities Approvals. All Governmental Authorities approvals
required for the consummation of the Merger shall have been obtained including,
without limitation, all Israeli Governmental Authorities approvals such as the
Certificate of Merger, approval of the OCS, the Israeli Income Tax Ruling and
the Israeli Commissioner of Restrictive Trade Practices required by applicable
Law.

Section 6.2 Conditions Precedent to Obligations of Parent and Acquisition
Subsidiary. Parent’s and Acquisition Subsidiary’s obligation to effect the
Merger and consummate the other transactions contemplated to occur in connection
with the Closing and thereafter is subject to the satisfaction of each condition
precedent listed below. All corporate and other proceedings and actions taken in
connection with the transactions contemplated hereby and, where such instruments
are not exhibits to this Agreement, all certificates, opinions, agreements,
instruments and documents mentioned herein or incident to any such transactions,
shall be satisfactory in form and substance to Parent and Acquisition
Subsidiary. The Company shall furnish to Parent and Acquisition Subsidiary such
supporting documentation and evidence of the satisfaction of any or all of the
conditions precedent specified in this Section 6.2 as Parent or its counsel may
reasonably request.

(a) Representations and Warranties. As of the Closing, each representation and
warranty set forth in Article III shall be accurate and complete in all material
respects after giving full effect to any supplements to the schedules as amended
from time to time so long as such modification does not constitute a Company
Material Adverse Effect.

(b) Actions. No action or Proceeding is pending or threatened by or before any
Governmental Authority, arbitrator, or mediator that seeks to restrain,
prohibit, invalidate, or collect any substantial damages arising out of the
Transactions.

(c) Miscellaneous Closing Documents. Parent and Acquisition Subsidiary shall
have received the following:

(i) copies of resolutions of the Company and the shareholders of the Company,
certified by the Secretary or chief executive officer of the Company,
authorizing and approving the execution, delivery and performance of the
Transaction Documents;

(ii) A certificate of the Company’s Chief Executive Officer certifying as of the
Closing Date as to the number of Company Shares issued and outstanding and the
number of Company Shares underlying outstanding options, warrants and other
convertible securities;

(iii) receipt from the Company of the Additional Consents on or prior to
December 15, 2012; and

(iv) and such additional supporting documentation and other information with
respect to the transactions contemplated hereby as the Company may reasonably
request.

(d) Parent Stockholder Approval. The Reverse Split and the Charter Amendments
shall have been approved by the stockholders of Parent.

(e) Private Placement. The Private Placement shall have been completed resulting
in gross proceeds to Parent and/or the Company of at least $2,500,000.

(f) Issuance of the Merger Shares. The Merger Shares shall have been registered
pursuant to a Registration Statement on Form S-4 declared effective by the SEC
or the issuance of the Merger Shares to the Existing Company Shareholders shall
qualify as an exempt transaction under Section 4(2) of the Securities Act and/or
Regulation S and/or Regulation D promulgated thereunder and shall be exempt from
registration under the federal securities laws and all state and other
securities laws, including the securities laws of the State of Israel. The
parties and their counsel shall have been provided with completed investment
questionnaires from the Existing Company Shareholders and any other information
necessary for such parties and their counsel reasonably to have concluded that
the issuance of the Merger Shares is in full compliance with applicable
securities laws.

(g) Company Shareholder Approval. The Existing Company Shareholders shall have
approved the Merger Proposal at the Company General Meeting.

Section 6.3 Conditions Precedent to Obligation of the Company. The Company’s
obligations to effect the Merger and consummate the other transactions
contemplated to occur in connection with the Closing and thereafter are subject
to the satisfaction of each condition precedent listed below. All corporate and
other proceedings and actions taken in connection with the transactions
contemplated hereby and, where such instruments are not exhibits to this
Agreement, all certificates, opinions, agreements, instruments and documents
mentioned herein or incident to any such transactions shall be satisfactory in
form and substance to the Company. Parent and Acquisition Subsidiary shall
furnish to the Company such supporting documentation and evidence of
satisfaction of any or all of the conditions specified in this Section 6.3 as
the Company may reasonably request.

(a) Representations and Warranties. As of the Closing, each representation and
warranty set forth in Article IV shall be accurate and complete in all material
respects, after giving full effect to any supplements to the schedules as
amended from time to time so long as such modification does not constitute a
Material Adverse Effect on Parent.

(b) Actions. No action or Proceeding is pending or threatened by or before any
Governmental Authority, arbitrator, or mediator that seeks to restrain,
prohibit, invalidate or collect any substantial damages arising out of the
Transactions.

(c) Director and Officer Resignations. All the directors and officers of Parent
shall have delivered to Parent and the Company an executed resignation letter
with an effective date and time agreed upon by the Company, except as otherwise
contemplated by Section 5.6.

(d) Miscellaneous Closing Documents. The Company shall have received the
following:

(i) Copies of resolutions of Parent’s and Acquisition Subsidiary’s respective
board of directors and shareholders, certified by their respective Secretaries,
authorizing and approving, to the extent applicable, the execution, delivery and
performance of the Transaction Documents;

(ii) A certificate of Parent’s transfer agent and registrar certifying as of the
Closing Date as to the number of shares of Parent Common Stock issued and
outstanding; and a certificate of Parent’s Chief Financial Officer certifying as
of the Closing Date as to the number of shares of Parent Common Stock underlying
outstanding options and warrants, and

(iii) Such additional supporting documentation and other information with
respect to the transactions contemplated hereby as the Company may reasonably
request.

(iv) Receipt of ratification notice by the Acquisition Subsidiary of this
Agreement within 15 days from the date hereof.

(e) Israeli Income Tax Ruling. The Company shall have obtained the Israeli
Income Tax Ruling.

(f) Parent Stockholder Approval and Acquisition Subsidiary Shareholder Approval.
The Reverse Split and the Charter Amendments shall have been approved by the
stockholders of Parent and the Merger shall have been approved by Parent, as the
sole shareholder of Acquisition Subsidiary.

(g) Private Placement. The Private Placement shall have been completed resulting
in gross proceeds to Parent and/or the Company of at least $2,500,000.

(h) Issuance of the Merger Shares. The Merger Shares shall have been registered
pursuant to a Registration Statement on Form S-4 declared effective by the SEC
or the issuance of the Merger Shares to the Existing Company Shareholders shall
qualify as an exempt transaction under Section 4(2) of the Securities Act and/or
Regulation S and/or Regulation D promulgated thereunder and shall be exempt from
registration under the federal securities laws and all state and other
securities laws, including the securities laws of the State of Israel. The
parties and their counsel shall have been provided with completed investment
questionnaires, to the extent reasonably necessary, from Existing Company
Shareholders and any other information necessary for such parties and their
counsel reasonably to have concluded that the issuance of the Merger Shares is
in full compliance with applicable securities laws.

(i) Reverse Split; Charter Amendments. The Reverse Split shall have occurred and
the Charter Amendments shall have been duly filed with the Delaware Secretary of
State.

(j) Swedish Governmental Authorities Approvals. All required Swedish approval
required under any Swedish Securities Laws have been obtained by Parent.

ARTICLE VII
SURVIVAL

Section 7.1 Survival. The representations, warranties, covenants and agreements
made or deemed made by any party to another shall not survive the Merger
Effective Time but shall terminate as of the Merger Effective Time.

ARTICLE VIII
[RESERVED]
ARTICLE IX
CLOSING

Section 9.1 Closing. The closing of the Merger (the “Closing”) shall occur at
the offices of Horn & Co. – Law Offices on such date mutually agreeable to the
parties hereto (the “Closing Date”) which shall be no later than the later to
occur of (i) the second Business Day after the satisfaction or waiver of the
conditions set forth in Article VI or (ii) the Merger Effective Time.

Section 9.2 Deliveries. As promptly after the Closing as practicable and subject
to the provisions of Section 2.6, Parent shall deliver to each Existing Company
Shareholder the certificates representing the Merger Shares to be issued
pursuant to the provisions of Section 2.5 and to the holders of Company Options
and Company Warrants substituting options and warrants as applicable pursuant to
the provisions of Section 2.8. Such presentment for delivery shall be against
delivery to Parent and Acquisition Subsidiary of the certificates, opinions,
agreements and other instruments referred to in Section 6.2. All of the other
documents, instruments, certificates and agreements referenced in Section 6.2
will also be executed and delivered as described therein.

ARTICLE X
TERMINATION; NON-SOLICITATION

Section 10.1 Termination. This Agreement may be terminated at any time prior to
the Merger Effective Time, by action taken or authorized by the Board of
Directors of the terminating party or parties, and except as provided below,
whether before or after the requisite approvals of the shareholders of the
Company:

(a) By mutual written consent of Parent and the Company;

(b) By either the Company or Parent if:

(i) (A) The Merger Effective Time shall not have occurred on or before March 31,
2013 (the “End Date”); provided that the End Date shall be automatically
extended for three months if (1) the proxy statement or Registration Statement
on Form S-4 is not mailed/declared effective by February 12, 2013 and therefore
requires the inclusion of financial statements of Parent or the Company for the
year ended December 31, 2012 that have not been completed by January 31, 2013 or
(2) on the End Date, only the condition set forth in Section 6.3(e) (Israeli
Income Tax Ruling) shall not have been satisfied, and (B) the party seeking to
terminate this Agreement pursuant to this Section 10.1(b) shall not have
breached in any material respect its obligations under this Agreement in any
manner that shall have proximately caused the failure to consummate the Merger
on or before such date;

(ii) (A) Any Governmental Authority of competent jurisdiction that must grant an
approval of the Merger or the issuance of the Merger Shares has denied such
approval and such denial has become final and nonappealable or (B) any
Governmental Authority of competent authority located in a jurisdiction where
either Parent or the Company have substantial revenues or operations shall have
issued an injunction, judgment or order or taken any other action prohibiting
the consummation of the Merger or the issuance of the Merger Shares and such
injunction, judgment, order or other action is or shall have become final and
nonappealable; or

(iii) Parent’s shareholders shall have refused to grant the Parent shareholder
approval contemplated by this Agreement or the transactions;

(c) By Parent:

(i) If the Company shall have breached or failed to perform in any material
respect any of its representations, warranties, covenants or other agreements
contained in this Agreement, or any such representation or warranty shall have
become inaccurate, which breach, inaccuracy or failure to perform would result
in a failure of a condition set forth in Sections 6.1 or 6.2; provided, however,
that prior to any termination pursuant to this Section 10.1(c), (A) Parent shall
deliver written notice to the Company no fewer than 10 days prior to the date of
termination stating Parent’s intention to terminate this Agreement pursuant to
Section 10.1(c) and the basis for such termination and (B) if such breach,
inaccuracy or failure to perform is curable by the Company prior to the End
Date, then Parent shall not terminate this Agreement pursuant to this
Section 10.1(c); provided, that the Company continues to use commercially
reasonable efforts to cure such breach, inaccuracy or failure to perform (it
being understood that Parent may not terminate this Agreement pursuant to this
Section 10.1(c) if it shall have materially breached this Agreement).

(ii) If an event shall have occurred which would have a Material Adverse Effect
on the Company.

(iii) The Company does not deliver to Parent the Company Financial Statements on
or before January 31, 2013.

(d) By the Company:

(i) If Parent or Acquisition Subsidiary shall have breached or failed to perform
in any material respect any of their respective representations, warranties,
covenants or other agreements contained in this Agreement, or any such
representation or warranty shall have become inaccurate, which breach,
inaccuracy or failure to perform would result in a failure of a condition set
forth in Section 6.1 or 6.3; provided, however, that prior to any termination
pursuant to this Section 10.1(d), (A) the Company shall deliver written notice
to Parent no fewer than 10 days prior to the date of termination stating the
Company’s intention to terminate this Agreement pursuant to Section 10.1(d) and
the basis for such termination and (B) if such breach, inaccuracy or failure to
perform is curable by Parent or Acquisition Subsidiary, as applicable, prior to
the End Date, then the Company shall not terminate this Agreement pursuant to
this Section 10.1(d); provided, that Parent and Acquisition Subsidiary continue
to use their respective commercially reasonable efforts to cure such breach,
inaccuracy or failure to perform (it being understood that the Company may not
terminate this Agreement pursuant to this Section 10.1(d) if it shall have
materially breached this Agreement).

(ii) If an event shall have occurred which would have a Material Adverse Effect
on Parent or Acquisition Subsidiary.

(iii) In the event that Parent’s Specified Liabilities at the Closing exceeds
$9,000,000 (as increased after March 31, 2013 by an amount equal to one-half of
the Adjustment), the Company shall have a right to terminate the Agreement.

Section 10.2 No Solicitation. Except as set forth herein, unless and until this
Agreement shall have been terminated pursuant to and in compliance with this
Article X, neither the Company nor the Parent shall, nor shall it authorize its
officers, directors, affiliates, agents, employees, representatives or advisors
to, (i) solicit, initiate, encourage (including by way of furnishing
information) or take any action to facilitate the submission of any inquiries,
proposals or offers (whether or not in writing) from any person (other than the
other parties hereto and their respective Affiliates) relating to (A) any
acquisition or purchase of all or substantially all the assets of the Company or
Parent, or of any class of equity securities of the Company or Parent, (B) any
tender offer (including a self tender offer) or exchange offer, (C) any merger,
consolidation, business combination, sale of substantially all assets,
recapitalization, liquidation, dissolution or similar transaction involving the
Company or Parent, or (D) any other transaction the consummation of which would
or would reasonably be expected to impede, interfere with, prevent or materially
delay the Merger or which would or would reasonably be expected to materially
dilute the benefits to the other party hereto of the transactions contemplated
by this Agreement (collectively, “Acquisition Proposals”), or agree to,
recommend or endorse any Acquisition Proposal, (ii) enter into or execute any
agreement with respect to any of the foregoing or (iii) enter into or
participate in any discussions or negotiations regarding any of the foregoing.

Section 10.3 Liability. In the event of termination of this Agreement pursuant
to this Article X, this Agreement shall terminate and there shall be no other
liability on the part of the Company or Parent to the other. Notwithstanding the
foregoing, in the event of an intentional breach of this Agreement, the
aggrieved party shall be entitled to all rights and remedies available at law or
in equity.

ARTICLE XI
MISCELLANEOUS

Section 11.1 Notices. Any notice, request or other communication hereunder shall
be given in writing and shall be delivered personally or mailed, certified or
registered mail, return receipt requested, or delivered by overnight courier
service or sent by facsimile transmission or email, to the following addresses,
or such other addresses as shall be given by notice delivered hereunder, and
shall be deemed to have been given upon delivery, if delivered personally, five
days after mailing, if mailed, one Business Day after timely delivery to the
overnight courier service, if delivered by overnight courier service, or upon
receipt when delivery is made by facsimile transmission or email:

If to Parent or Acquisition Subsidiary, to:

EpiCept Corporation
777 Old Saw Mill River Road
Tarrytown, NY 10591
Attn: Robert W. Cook, President and Chief Financial Officer
Phone: (914 606- 3572
Fax: (914) 606-3501
Email: rcook@epicept.com

With a copy to:

Eilenberg & Krause LLP
11 East 44th Street, 19th Floor
New York, NY 10017
Attn: Adam D. Eilenberg, Esq.
Phone: 212-994 4766
Fax: 212-986-2399
Email: ade@eklawllp.com

And

Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co.
One Azrieli Center
Round Building
Tel Aviv 67021 Israel 67021
Attn: Daniel Gamulka, Esq.
Phone: 972-3-607-4474

Fax: 972-3-607-4422

Email: daniel@gkh-law.com

If to the Company or the Surviving Corporation, to:

Immune Pharmaceuticals Ltd.
15 Aba Eban Avenue
P.O.B. 12106
Industrial Zone Herzliya-Pituach, 46733, Israel
Attn: Dr. Daniel Gedeon Teper, CEO
Fax: 972.9.88.666 13
Email: daniel.teper@immunepharma.com

With a copy to:

Horn & Co.

5 Azrieli Center

Square Tower, 40th Floor

Tel Aviv 67021, Israel

Attention: Yuval Horn, Adv.

Phone: 972.3.637.8200

Fax: 972.3.637.8201

Email: yhorn@hornlaw.co.il

And

Greenberg Traurig LLP
333 SE 2nd Avenue
Suite 4400
Miami, FL 33131
Phone: 305.579.0500
Fax: 305.579.0717
Attention: Robert L. Grossman, Esq.

Email: grossmanb@gtlaw.com

Section 11.2 Entire Agreement. This Agreement, including the schedules and
exhibits attached hereto, contains the entire understanding of the parties
hereto with respect to the subject matter hereof. This Agreement supersedes all
prior oral or written agreements and undertakings between the parties with
respect to such subject matter. Neither this Agreement nor any of the terms or
provisions hereof is binding upon or enforceable against any party hereto unless
and until the same is executed and delivered by all of the parties hereto.

Section 11.3 Expenses. Each party shall bear and pay all of the legal,
accounting and other costs and expenses incurred by it in connection with the
transactions contemplated by this Agreement.

Section 11.4 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 11.5 Successors and Assigns; Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and heirs; provided, however, that neither the Company,
Parent nor Acquisition Subsidiary shall directly or indirectly transfer or
assign any of its rights hereunder in whole or in part without the written
consent of the Company (in the case of Parent and Acquisition Subsidiary) or
Parent (in the case of the Company), which written shall not be unreasonably
withheld or delayed, and any such transfer or assignment without such written
consent shall be void.

Section 11.6 No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and benefit of the parties hereto, their successors,
assigns and heirs, and no other Person shall have any right or action under this
Agreement.

Section 11.7 Counterparts. This Agreement may be executed in one or more
counterparts, with the same effect as if all parties had signed the same
document. Each such counterpart shall be an original, but all such counterparts
together shall constitute a single agreement. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.

Section 11.8 Recitals, Schedules and Exhibits. The Recitals, Schedules and
Exhibits to this Agreement are incorporated herein and, by this reference, made
a part hereof as if fully set forth herein.

Section 11.9 Section Headings and Gender. The Section headings used herein are
inserted for reference purposes only and shall not in any way affect the meaning
or interpretation of this Agreement. All personal pronouns used in this
Agreement shall include the other genders, whether used in the masculine,
feminine or neuter gender, and the singular shall include the plural, and vice
versa, whenever and as often as may be appropriate.

Section 11.10 Governing Law. This Agreement is to be construed in accordance
with and governed by the internal laws of the State of Israel without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of Israel to the
rights and duties of the parties. Any dispute, controversy or claim arising out
of or relating to this Agreement shall be settled by arbitration in accordance
with the International Chamber of Commerce (“ICC”) Arbitration Rules as at
present in force and shall be held at London, England in the English language by
one arbitrator.

Section 11.11 Specific Performance; Remedies. Each of Parent and the Company
acknowledges and agrees that the other party would be damaged irreparably if any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. Accordingly, each of Parent, Acquisition
Subsidiary and the Company agrees that the other party will be entitled to seek
an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of competent jurisdiction, in
addition to any other remedy to which they may be entitled, at law or in equity.
Except as expressly provided herein, the rights, obligations and remedies
created by this Agreement are cumulative and in addition to any other rights,
obligations or remedies otherwise available at law or in equity, and nothing
herein will be considered an election of remedies.

Section 11.12 No Jury Trial. EACH PARTY HERETO HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER
HEREOF OR THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS, SUPPLEMENTS OR
MODIFICATIONS TO (OR ASSIGNMENTS OF) THIS AGREEMENT. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL (WITHOUT A JURY) BY
THE COURT.

Section 11.13 Amendment and Waivers. This Agreement may be amended by action
taken by or on behalf of the respective Boards of Directors of Parent,
Acquisition Subsidiary and the Company, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company,
Parent and Acquisition Subsidiary at any time prior to the Merger Effective
Time; provided, that notwithstanding the foregoing, after the Existing Company
Shareholders approve and adopt this Agreement and the Merger, no amendment to
this Agreement may be made that would reduce the amount of or change the Merger
Shares or otherwise would require the Existing Company Shareholders to approve
such amendment under Israeli Law, unless the Existing Company Shareholders
approve such amendment in accordance with Israeli Law. Amendments to this
Agreement must be in writing and signed by the Parties.

Section 11.14 Electronic Signatures.

(a) Execution on Paper. Notwithstanding the Electronic Signatures in Global and
National Commerce Act (15 U.S.C. Section 7001 et seq.), the Uniform Electronic
Transactions Act or any other Law relating to or enabling the creation,
execution, delivery or recordation of any contract or signature by electronic
means, and notwithstanding any course of conduct engaged in by the Company,
Acquisition Subsidiary and Parent, neither the Company, Parent or Acquisition
Subsidiary will be deemed to have executed a transaction document or other
document contemplated thereby (including any amendment or other change thereto)
unless and until such party shall have executed such transaction document or
other document on paper by a handwritten original signature or any other symbol
executed or adopted by that party with the current intention to authenticate
such transaction document or such other document contemplated.

(b) Electronic Delivery. Delivery of a copy of a transaction document or such
other document bearing an original signature by facsimile transmission (whether
directly from one facsimile device to another by means of a dial-up connection
or whether mediated by the worldwide web), by electronic mail in “portable
document format” (“.PDF”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signature. “Originally signed” or “original signature” means or refers to a
signature that has not been mechanically or electronically reproduced.

Section 11.15 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any Law will be deemed also to refer to law as
amended and all rules and regulations promulgated thereunder, unless the context
requires otherwise. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder,” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
parties hereto intend that each representation, warranty, and covenant contained
herein will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant. The
language used in this Agreement is deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
binding and effective as of the day and year first set forth above.

EPICEPT CORPORATION

By:
Name:
Title: President


EPICEPT ISRAEL LTD., in formation

BY: EPICEPT CORPORATION

By:
Name:
Title: President


IMMUNE PHARMACEUTICALS LTD.

By:
Name: Dr. Daniel Gedeon Teper
Title: Chief Executive Officer


2